TABLE OF CONTENTS

EXHIBIT 10.11

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of December 23, 2002

among

PRACTICEWORKS, INC.,
as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

Arranged By:

BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01

Defined Terms

1

 

1.02

Other Interpretive Provisions

23

 

1.03

Accounting Terms

24

 

1.04

Rounding

24

 

1.05

References to Agreements and Laws

24

 

1.06

Times of Day

25

 

1.07

Letter of Credit Amounts

25

 

1.08

Exchange Rates; Currency Equivalents

25

 

1.09

Additional Alternative Currencies

25

 

1.10

Redenomination of Certain Alternative Currencies

26

ARTICLE II  THE COMMITMENTS AND CREDIT EXTENSIONS

26

 

2.01

Revolving Loans and Term Loan

26

 

2.02

Borrowings, Conversions and Continuations of Loans

27

 

2.03

Letters of Credit

28

 

2.04

Swing Line Loans

35

 

2.05

Prepayments

37

 

2.06

Termination or Reduction of Aggregate Revolving Commitments

39

 

2.07

Repayment of Loans

40

 

2.08

Interest

40

 

2.09

Fees

41

 

2.10

Computation of Interest and Fees

41

 

2.11

Evidence of Debt

42

 

2.12

Payments Generally

42

 

2.13

Sharing of Payments

44

ARTICLE III  TAXES, YIELD PROTECTION AND ILLEGALITY

44

 

3.01

Taxes

44

 

3.02

Illegality

46

 

3.03

Inability to Determine Rates

46

 

3.04

Increased Cost and Reduced Return; Capital Adequacy

47

 

3.05

Funding Losses

47

 

3.06

Matters Applicable to all Requests for Compensation

48

 

3.07

Survival

48

ARTICLE IV GUARANTY

48

 

4.01

The Guaranty

48

 

4.02

Obligations Unconditional

49

 

4.03

Reinstatement

50

 

4.04

Certain Additional Waivers

50

 

4.05

Remedies

50

 

4.06

Rights of Contribution

50

 

4.07

Guarantee of Payment; Continuing Guarantee

51

ARTICLE V  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

51

 

5.01

Conditions of Initial Credit Extension

51

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

5.02

Conditions to all Credit Extensions

55

ARTICLE VI  REPRESENTATIONS AND WARRANTIES

55

 

6.01

Existence, Qualification and Power

56

 

6.02

Authorization; No Contravention

56

 

6.03

Governmental Authorization; Other Consents

56

 

6.04

Binding Effect

56

 

6.05

Financial Statements; No Material Adverse Effect

56

 

6.06

Litigation

57

 

6.07

No Default

58

 

6.08

Ownership of Property; Liens

58

 

6.09

Environmental Compliance

58

 

6.10

Insurance

59

 

6.11

Taxes

59

 

6.12

ERISA Compliance

59

 

6.13

Subsidiaries

60

 

6.14

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

60

 

6.15

Disclosure

60

 

6.16

Compliance with Laws

60

 

6.17

Intellectual Property; Licenses, Etc.

61

 

6.18

Solvency

61

 

6.19

[Reserved]

61

 

6.20

Business Locations

61

 

6.21

Brokers’ Fees

61

 

6.22

Labor Matters

61

ARTICLE VII  AFFIRMATIVE COVENANTS

62

 

7.01

Financial Statements

62

 

7.02

Certificates; Other Information

63

 

7.03

Notices

64

 

7.04

Payment of Obligations

65

 

7.05

Preservation of Existence, Etc.

65

 

7.06

Maintenance of Properties

65

 

7.07

Maintenance of Insurance

66

 

7.08

Compliance with Laws

66

 

7.09

Books and Records

66

 

7.10

Inspection Rights

66

 

7.11

Use of Proceeds

67

 

7.12

Additional Subsidiaries

67

 

7.13

ERISA Compliance

67

 

7.14

Pledged Assets

67

 

7.15

Post-Closing Deliverables

68

 

7.16

Interest Rate Protection Agreements

69

ARTICLE VIII  NEGATIVE COVENANTS

69

 

8.01

Liens

69

 

8.02

Investments

71

 

8.03

Indebtedness

71

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

8.04

Fundamental Changes

72

 

8.05

Dispositions

72

 

8.06

Restricted Payments

73

 

8.07

Change in Nature of Business

73

 

8.08

Transactions with Affiliates and Insiders

73

 

8.09

Burdensome Agreements

73

 

8.10

Use of Proceeds

74

 

8.11

Financial Covenants

74

 

8.12

Prepayment of Other Indebtedness, Etc.

75

 

8.13

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

75

 

8.14

Ownership of Subsidiaries

75

 

8.15

Sale Leasebacks

75

ARTICLE IX  EVENTS OF DEFAULT AND REMEDIES

76

 

9.01

Events of Default

76

 

9.02

Remedies Upon Event of Default

78

 

9.03

Application of Funds

78

ARTICLE X  ADMINISTRATIVE AGENT

79

 

10.01

Appointment and Authorization of Administrative Agent

79

 

10.02

Delegation of Duties

80

 

10.03

Liability of Administrative Agent

80

 

10.04

Reliance by Administrative Agent

80

 

10.05

Notice of Default

81

 

10.06

Credit Decision; Disclosure of Information by Administrative Agent

81

 

10.07

Indemnification of Administrative Agent

81

 

10.08

Administrative Agent in its Individual Capacity

82

 

10.09

Successor Administrative Agent

82

 

10.10

Administrative Agent May File Proofs of Claim

83

 

10.11

Collateral and Guaranty Matters

83

 

10.12

Other Agents; Arrangers and Managers

84

ARTICLE XI  MISCELLANEOUS

84

 

11.01

Amendments, Etc.

84

 

11.02

Notices and Other Communications; Facsimile Copies

85

 

11.03

No Waiver; Cumulative Remedies

86

 

11.04

Attorney Costs, Expenses and Taxes

87

 

11.05

Indemnification by the Borrower

87

 

11.06

Payments Set Aside

88

 

11.07

Successors and Assigns

88

 

11.08

Confidentiality

91

 

11.09

Set-off

91

 

11.10

Interest Rate Limitation

92

 

11.11

Counterparts

92

 

11.12

Integration

92

 

11.13

Survival of Representations and Warranties

92

 

11.14

Severability

92

 

11.15

Tax Forms

93

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

11.16

Replacement of Lenders

94

 

11.17

Governing Law

95

 

11.18

Waiver of Right to Trial by Jury

95

 

11.19

Judgment Currency

95

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

 

1.01

Mandatory Cost Rate

 

2.01

Commitments and Pro Rata Shares

 

6.10

Insurance

 

6.13

Subsidiaries

 

6.17

IP Rights

 

6.20(a)

Locations of Real Property

 

6.20(b)

Locations of Tangible Personal Property

 

6.20(c)

Location of Chief Executive Office

 

8.01

Liens Existing on the Closing Date

 

8.02

Investments Existing on the Closing Date

 

8.03

Indebtedness Existing on the Closing Date

 

8.09

Burdensome Agreements

 

11.02

Eurocurrency and Domestic Lending Offices; Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

A

Form of Loan Notice

 

B

Form of Swing Line Loan Notice

 

C-1

Form of Revolving Note

 

C-2

Form of Swing Line Note

 

C-3

Form of Term Note

 

D

Form of Compliance Certificate

 

E

Form of Assignment and Assumption

 

F

Form of Joinder Agreement

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

          This CREDIT AGREEMENT is entered into as of December 23, 2002 among
PRACTICEWORKS, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

          The Borrower has requested that the Lenders provide $45,000,000 in
credit facilities for the purposes set forth herein, and the Lenders are willing
to do so on the terms and conditions set forth herein.

          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

           1.01   Defined Terms.

          As used in this Agreement, the following terms shall have the meanings
set forth below:

          “Acquired Company” means Trex Medical France S.A., the sole
shareholder of Trophy Radiologie S.A. (“Trophy”).

          “Acquired Company Interim Financial Statements” has the meaning set
forth in Section 5.01(c).

          “Acquired Company Statutory Financial Statements” has the meaning set
forth in Section 5.01(c).

          “Acquisition”, by any Person, means the acquisition by such Person, in
a single transaction or in a series of related transactions, of all or
substantially all of the Property of another Person or at least a majority of
the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

          “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.

          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power,



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.  Without limiting the generality of the foregoing, a Person
shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote 5% or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

          “Agent-Related Persons” means the Administrative Agent, together with
its Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

          “Aggregate Revolving Commitments” means the Revolving Commitments of
all the Lenders.  The initial amount of the Aggregate Revolving Commitments in
effect on the Closing Date is FIFTEEN MILLION DOLLARS ($15,000,000).

          “Agreement” means this Credit Agreement, as amended, modified,
supplemented and extended from time to time.

          “Alternative Currency” means each of British Pounds Sterling, Japanese
Yen, Euro and each other lawful currency (other than Dollars) that is freely
available and freely transferable and convertible into Dollars and that is
approved by all the Lenders in accordance with Section 1.09.

          “Alternative Currency Equivalent” means, at any time, with respect to
any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars.

          “Alternative Currency Sublimit” means an amount equal to the lesser of
(a) the Aggregate Revolving Commitments and (b) $5,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

          “Applicable Currency” means Dollars or Alternative Currency, as
applicable.

          “Applicable Rate” means the following percentages per annum, based
upon the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

Pricing Tier

 

 

Consolidated
Leverage Ratio

 

 

Commitment Fee

 

 

Letters of Credit and
Eurocurrency Loans

 

 

Base Rate Loans

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

1

 

 

* 1.0:1.0

 

 

0.50

%

 

3.00

%

 

1.50

%

2

 

 

** 1.0:1.0 but  *  1.5:1.0

 

 

0.50

%

 

3.50

%

 

2.00

%

3

 

 

** 1.5:1.0

 

 

0.75

%

 

4.00

%

 

2.50

%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.  The Applicable
Rate in effect from the Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to

* =   Less than
** = Greater than or equal to.

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.02(b) for the fiscal quarter ending June 30, 2003 shall be determined
based upon Pricing Level 3.

          “Applicable Time” means, with respect to any borrowings and payments
in Alternative Currencies, the local times in the place of settlement for such
Alternative Currencies as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

          “Arranger” means Banc of America Securities LLC, in its capacity as
sole lead arranger and sole book manager.

          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.

          “Attorney Costs” means and includes all reasonable and actual fees,
expenses and disbursements of any law firm or other external counsel.

          “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

          “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2001, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

          “Availability Period” means, with respect to the Revolving
Commitments, the period from and including the Closing Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (c) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02.

          “Bank of America” means Bank of America, N.A. and its successors.

          “Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the “prime rate” announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

          “Borrower” has the meaning specified in the introductory paragraph
hereto.

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and, in the case of Eurocurrency Rate Loans, in the same currency and
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and (a) if such day
relates to any Eurocurrency Rate Loan denominated in a currency other than Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency or (b) if such day relates to any
Eurocurrency Rate Loan denominated in Euro, means a TARGET Day.

          “Businesses” means, at any time, a collective reference to the
businesses operated by the Borrower and its Subsidiaries at such time.

          “Capital Lease” means, as applied to any Person, any lease of any
Property by that Person as lessee which, in accordance with GAAP, is required to
be accounted for as a capital lease on the balance sheet of that Person.

          “Capital Stock” means (i) in the case of a corporation, association or
business entity, capital stock or any and all shares, interests, participations,
rights or other equivalents (however designated) of capital stock, (ii) in the
case of a partnership, partnership interests (whether general or limited),
(iii) in the case of a limited liability company, membership interests and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

          “Cash Collateralize” has the meaning specified in Section 2.03(g).

          “Cash Equivalents” means, as at any date, (a) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and at least 95% of the portfolios of which are
limited to cash or Investments of the character described in the foregoing
subdivisions (a) through (d).

          “Change of Control” means an event or series of events by which:

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (a)     any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Capital
Stock that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of  twenty five (25%) of the Capital Stock of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

 

 

 

          (b)     during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

          “Closing Date” means the date hereof.

          “Collateral” means a collective reference to all real and personal
Property with respect to which Liens in favor of the Administrative Agent are
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.

          “Collateral Documents” means a collective reference to the Security
Agreement, the Pledge Agreement and such other security documents as may be
executed and delivered by the Loan Parties pursuant to the terms of Section 7.14
and/or Section 7.15.

          “Commitment” means, as to each Lender, the Revolving Commitment of
such Lender and/or the Term Loan Commitment of such Lender.

          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

          “Consolidated Adjusted EBITDAR” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
sum of (i) Consolidated EBITDA for such period plus (ii) rent and lease expense
for such period minus (iii) Consolidated Capital Expenditures for such period
minus (iv) Consolidated Cash Taxes for such period, all as determined in
accordance with GAAP.

          “Consolidated Asset Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of the accounts receivable and inventory
of the Borrower and its Subsidiaries on a consolidated basis

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as of that date as determined in accordance with GAAP to (b) the Total Revolving
Outstandings as of that date.

          “Consolidated Capital Expenditures” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, all capital expenditures,
as determined in accordance with GAAP; provided, however, that Consolidated
Capital Expenditures shall not include expenditures made with proceeds of any
Involuntary Disposition to the extent such expenditures are used to purchase
Property that is the same as or similar to the Property subject to such
Involuntary Disposition.

          “Consolidated Cash Taxes” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the aggregate of all taxes, as
determined in accordance with GAAP, to the extent the same are paid in cash
during such period.

          “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period, (b)
the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period, all as determined in accordance with
GAAP and (d) a non-cash charge of up to $15,000,000 for research and development
costs expensed by the Borrower and its Subsidiaries in the fiscal quarter in
which the Transaction is consummated.

          “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDAR for the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) to
(b) Consolidated Fixed Charges for the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).

          “Consolidated Fixed Charges” means, for any period, for the Borrower
and its Subsidiaries on a consolidated basis, an amount equal to the sum of
(i) the cash portion of Consolidated Interest Charges for such period plus
(ii) Consolidated Scheduled Funded Debt Payments for such period plus (iii) rent
and lease expense for such period, all as determined in accordance with GAAP.

          “Consolidated Funded Indebtedness” means Funded Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP.

          “Consolidated Interest Charges” means, for any period, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
sum of (i) all interest, premium payments, debt discount, fees, charges and
related expenses of the Borrower and its Subsidiaries in connection with
Indebtedness (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, and (ii) the portion of rent expense of the Borrower and
its Subsidiaries with respect to such period under Capital Leases or other
leases that is treated as interest in accordance with GAAP.

          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness as of such dateto(b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Consolidated Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

          “Consolidated Net Worth” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries as of
that date determined in accordance with GAAP.

          “Consolidated Scheduled Funded Debt Payments” means for any period for
the Borrower and its Subsidiaries on a consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded  Indebtedness, as
determined in accordance with GAAP.  For purposes of this definition, “scheduled
payments of principal” (a) shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary prepayments made during the applicable period, (b) shall be deemed to
include the principal component of scheduled payments of Attributable
Indebtedness in respect of Capital Leases and Synthetic Leases and (c) shall not
include (i) any voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05 and (ii) any payments on the Finova Indebtedness.

          “Consolidating” means, (a) for purposes of those financial statements
delivered pursuant to Section 5.01(c)(i) and (ii), financial statements for each
of the domestic and foreign practice management businesses of the Borrower and
its Subsidiaries and (b) for purposes of those financial statements delivered
pursuant to Section 7.01(a) and (b), financial statements for each of the
domestic and foreign practice management businesses of the Borrower and its
Subsidiaries (other than the Acquired Company and its Subsidiaries) and
financial statements for the Acquired Company and its Subsidiaries on a
consolidated basis.  The Consolidating financial statements for any period shall
in the aggregate equal the consolidated financial statements of the Borrower and
its Subsidiaries for such period.

          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

          “Control” has the meaning specified in the definition of “Affiliate.”

          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.

          “Debt Issuance” means the issuance by the Borrower or any Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 8.03.

          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any Sale and Leaseback Transaction) of any Property
by the Borrower or any Subsidiary (including the Capital Stock of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (i) the sale, lease, license, transfer or
other disposition of Property in the ordinary course of business of the Borrower
and its Subsidiaries, (ii) the sale, lease, license, transfer or other
disposition of machinery and equipment no longer used or useful in the conduct
of business of the Borrower and its Subsidiaries, (iii) any sale, lease,
license, transfer or other disposition of Property by the Borrower or any
Subsidiary to any Loan Party, provided that the Loan Parties shall cause to be
executed and delivered such documents, instruments and certificates as the
Administrative Agent may request so as to cause the Loan Parties to be in
compliance with the terms of Section 7.14 after giving effect to such
transaction, (iv) any Involuntary Disposition by the Borrower or any Subsidiary,
(v) any Disposition by the Borrower or any Subsidiary constituting a Permitted
Investment, and (vi) any sale, lease, license, transfer or other disposition of
Property by any Foreign Subsidiary to another Foreign Subsidiary.

          “Dollar” and “$” mean lawful money of the United States.

          “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

          “Domestic Subsidiary” means any Subsidiary that is organized under the
laws of any political subdivision of the United States.

          “Eligible Assignee” has the meaning specified in Section 11.07(g).

          “EMU” means the economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998, as amended from time to time.

          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency (whether known as the “euro” or otherwise).

          “Environmental Laws” means any and all federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loan Party or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

          “Equity Issuance” means any issuance by the Borrower or any Subsidiary
to any Person of shares of its Capital Stock, other than (a) any issuance of
shares of its Capital Stock pursuant to the exercise of options or warrants, (b)
any issuance of shares of its Capital Stock pursuant to the conversion of any
debt securities to equity or the conversion of any class or series of equity
securities to any other class or series of equity securities, and (c) any
issuance of options or warrants relating to its Capital Stock.  The term “Equity
Issuance” shall not be deemed to include any Disposition.

          “ERISA” means the Employee Retirement Income Security Act of 1974.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).

          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

          “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

         “Eurocurrency Base Rate” means, for any Interest Period with respect to
any Eurocurrency Rate Loan:

 

          (a)     the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

 

 

          (b)     if the rate referenced in the preceding clause (a) does not
appear on such page or service or such page or service shall not be available,
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, or

 

 

 

          (c)     if the rates referenced in the preceding clauses (a) and (b)
are not available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in the relevant currency for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch or
London Affiliate to major banks in the offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

          “Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, a rate per annum determined by the Administrative Agent
to be equal to the quotient obtained by dividing (a) the Eurocurrency Base Rate
for such Eurocurrency Loan for such Interest Period by (b) one minus the
Eurocurrency Reserve Percentage for such Eurocurrency Loan for such Interest
Period.

          “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
based on the Eurocurrency Rate.

          “Eurocurrency Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, carried out to
five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”).  The Eurocurrency Rate for each
outstanding Eurocurrency Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurocurrency Reserve Percentage.

          “Event of Default” has the meaning specified in Section 9.01.

          “Excess Cash Flow” means, for any period for the Borrower and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA minus (b)
Consolidated Capital Expenditures paid in cash minus (c) the cash portion of
Consolidated Interest Expense minus (d) cash taxes paid minus (e) Consolidated
Scheduled Funded Debt Payments minus (f) the amount of any voluntary prepayments
made on the Loans during such fiscal year, in each case on a consolidated basis
determined in accordance with GAAP.

          “Excluded Property” means, with respect to any Loan Party, including
any Person that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal Property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal Property (including, without limitation,
motor vehicles) in respect of which perfection of a Lien is not either (i)
governed by the Uniform Commercial Code or (ii) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) any Property which, subject to
the terms of Section 8.09, is subject to a Lien of the type described in Section
8.01(i) pursuant to documents which prohibit such Loan Party from granting any
other Liens in such Property, (d) shares of Capital Stock of each Foreign
Subsidiary in excess of 65% of the aggregate shares of the Capital Stock of such
Foreign Subsidiary owned by such Loan Party and (e) any permit, lease, license,
contract or instrument now or hereafter in effect of a Loan Party if the grant
of a security interest in such permit, lease, license, contract or instrument in
a manner contemplated by this Agreement, under the terms thereof or under
applicable law, is prohibited and would result in the termination

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both); provided in
each case that any such limitation on the security interests granted under the
Collateral Documents shall only apply to the extent that (A) after reasonable
efforts, consent from the relevant party or parties has not been obtained and
(B) any such prohibition could not be rendered ineffective pursuant to the
Uniform Commercial Code or any other applicable law (including Debtor Relief
Laws) or principles of equity.

          “FAC” means PracticeWorks France, a French corporation.

          “FAC Loan” means that certain $20 million loan made by the Borrower to
FAC on the Closing Date.

          “Facilities” means, at any time, a collective reference to the
facilities and real properties owned, leased or operated by the Borrower or any
Subsidiary.

          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

          “Fee Letter” means the letter agreement, dated December 13, 2002 among
the Borrower, the Administrative Agent and the Arranger.

          “Finova Indebtedness” means the credit facility between FINOVA Capital
Corporation and the Borrower dated March 5, 2001.  The Finova Indebtedness was
paid off in full by the Borrower on June 13, 2002.

          “First Tier Foreign Subsidiary” means each Foreign Subsidiary which is
owned directly by a Loan Party.

          “Foreign Lender” has the meaning specified in Section 11.15(a)(i).

          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.

          “Funded Indebtedness” means, as to any Person at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

 

          (a)     all obligations for borrowed money, whether current or
long-term (including the Obligations) and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

 

 

          (b)     all purchase money Indebtedness;

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (c)     the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by the
Borrower or any Subsidiary (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business);

 

 

 

          (d)      all obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

 

 

          (e)     all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

 

 

          (f)     the Attributed Indebtedness with respect to Capital Leases and
Synthetic Leases;

 

 

 

          (g)      the Attributed Indebtedness with respect to  Securitization
Transactions;

 

 

 

          (h)     all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to the Maturity Date;

 

 

 

          (i)     all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by the Borrower or any Subsidiary,
whether or not the obligations secured thereby have been assumed;

 

 

 

          (j)     all Guarantees with respect to Funded Indebtedness of the
types specified in clauses (a) through (g) above of another Person; and

 

 

 

          (k)     all Funded Indebtedness of the types referred to in clauses
(a) through (j) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

 

 

 

For purposes hereof, (x) the amount of any direct obligation arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.

          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, consistently
applied.

          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

          “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

          “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

          “Guarantors” means each Domestic Subsidiary of the Borrower and each
other Person that joins as a Guarantor pursuant to Section 7.12, together with
their successors and permitted assigns.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Honor Date” has the meaning set forth in Section 2.03(a).

          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

          (a)     all Funded Indebtedness;

 

 

 

          (b)     net obligations under any Swap Contract;

 

 

 

          (c)     all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person; and

 

 

 

          (d)     all Indebtedness of the types referred to in clauses (a)
through (c) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.

 

 

 

For purposes hereof (y) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date and (z) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee.

          “Indemnified Liabilities” has the meaning set forth in Section 11.05.

          “Indemnitees” has the meaning set forth in Section 11.05.

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Interest Payment Date” means (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

          (i)     any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day;

 

 

 

          (ii)     any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

 

 

          (iii)     no Interest Period shall extend beyond the Maturity Date.

          “Interim Financial Statements” has the meaning set forth in Section
5.01(c).

          “Internal Revenue Code” means the Internal Revenue Code of 1986.

          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

          “Involuntary Disposition” means any loss of, damage to or destruction
of, or any condemnation or other taking for public use of, any Property of the
Borrower or any Subsidiary.

          “IP Rights” has the meaning set forth in Section 6.17.

          “IRS” means the United States Internal Revenue Service.

          “Joinder Agreement” means a joinder agreement substantially in the
form of Exhibit F executed and delivered by a Domestic Subsidiary in accordance
with the provisions of Section 7.12.

          “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

          “L/C Advance” means, with respect to each Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Borrowing of Revolving Loans.

          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

          “L/C Issuer” means Bank of America in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.

          “L/C Obligations” means, as at any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.

          “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto and their successors and assigns and, as the context
requires, includes the L/C Issuer and the Swing Line Lender.

          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.

          “Letter of Credit” means any letter of credit issued hereunder.  A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a letter of credit in the form from time to time in
use by the L/C Issuer.

          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

          “Letter of Credit Sublimit” means an amount equal to the lesser of (a)
the Aggregate Revolving Commitments and (b) $2,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

          “Lien” means any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing).

          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan, Swing Line Loan or Term Loan.

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Loan Documents” means this Agreement, each Note, each Letter of
Credit, each Letter of Credit Application, each Joinder Agreement, the
Collateral Documents, each Request for Credit Extension, each Compliance
Certificate, the Fee Letter and each other document, instrument or agreement
from time to time executed by the Borrower or any of its Subsidiaries or any
Responsible Officer thereof and delivered in connection with this Agreement.

          “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or
Term Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

          “Loan Parties” means, collectively, the Borrower and each Guarantor.

          “Mandatory Cost Rate” means, with respect to any period, a rate per
annum (rounded upward, if necessary, to the next 1/100th of 1%) determined in
accordance with Schedule 1.01.

          “Mandatory Cost Reference Lender” means Bank of America.

          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

          “Maturity Date” means December 23, 2005.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

          “Net Cash Proceeds” means the aggregate cash or Cash Equivalents
proceeds received by the Borrower or any Subsidiary in respect of any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition, net of
(a) direct costs and expenses incurred in connection therewith (including,
without limitation, legal, accounting and investment banking fees, underwriting
discounts, sales commissions, severance costs and relocation expenses), (b)
taxes paid or payable as a result thereof and (c) in the case of any Disposition
or Involuntary Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related Property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by the
Borrower or any Subsidiary in any Disposition, Equity Issuance, Debt Issuance or
Involuntary Disposition.

          “Note” or “Notes” means the Revolving Notes, the Swing Line Note
and/or the Term Notes, individually or collectively, as appropriate.

          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include any Swap Contract between any
Loan Party and any Lender or Affiliate of a Lender.

          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

          “Outstanding Amount” means (i) with respect to any Loans on any date,
the aggregate outstanding principal Dollar Equivalent thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America located in the applicable interbank market for such currency to major
banks in such interbank market.

          “Participant” has the meaning specified in Section 11.07(d).

          “Participating Member State” means each state so described in any EMU
Legislation.

          “PBGC” means the Pension Benefit Guaranty Corporation.

          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

          “Permitted Acquisitions” means an Acquisition by any Loan Party,
provided that (i) any such Acquisition occurs subsequent to December 31, 2003,
(ii) the Property acquired (or the Property of the Person acquired) in such
Acquisition is used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries were engaged in on the Closing Date (after giving
effect to the Transaction) (or any reasonable extensions or expansions thereof),
(iii) the Administrative Agent shall have received all items in respect of the
Capital Stock or Property acquired in such Acquisition required to be delivered
by the terms of Section 7.12 and/or Section 7.14, (iv) in the case of an
Acquisition of the Capital Stock of another

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (v) the Borrower shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Consolidated Leverage Ratio is less than 1.0 to 1.0 as of the most recent
fiscal quarter end for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b), (vi) the representations and warranties made
by the Loan Parties in any Loan Document shall be true and correct in all
material respects at and as if made as of the date of such Acquisition (after
giving effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date, (vii) immediately after giving effect to
such Acquisition, there shall be at least $5,000,000 of availability existing
under the Aggregate Revolving Commitments and (viii) the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness and
any earn-out payments) paid by the Loan Parties for all such Acquisitions shall
not exceed $5,000,000.

          “Permitted Investments” means, at any time, Investments by the
Borrower and its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.02.

          “Permitted Liens” means, at any time, Liens in respect of Property of
the Borrower and its Subsidiaries permitted to exist at such time pursuant to
the terms of Section 8.01.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

          “Pledge Agreement” means the pledge agreement dated as of the Closing
Date executed in favor of the Administrative Agent by each of the Loan Parties,
as amended, modified, restated or supplemented from time to time.

          “Pro Forma Balance Sheet” has the meaning set forth in Section
5.01(c).

          “Pro Forma Basis” means, for purposes of calculating the financial
covenant set forth in Section 8.11(b) (including for purposes of determining the
Applicable Rate), that any Acquisition shall be deemed to have occurred as of
the first day of the most recent four fiscal quarter period preceding the date
of such transaction for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b).  In connection with the foregoing, (a) with
respect to any Disposition or Involuntary Disposition, income statement and cash
flow statement items (whether positive or negative) attributable to the Property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (b) with respect to any Acquisition,
income statement items (whether positive or negative) attributable to the Person
or Property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (i) such items are not otherwise
included in such income statement items for the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 and (ii) such items are supported by audited financial statements
or other information reasonably satisfactory to the Administrative Agent.

          “Pro Forma Compliance Certificate” means a certificate of a
Responsible Officer of the Borrower containing a reasonably detailed calculation
of the Consolidated Leverage Ratio as of the most recent fiscal quarter end for
which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b) after giving effect to the applicable Acquisition.

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Pro Rata Share” means, as to each Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, a fraction (expressed
as a percentage, carried out to the ninth decimal place), the numerator of which
is the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Lender to make Revolving
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 9.02, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof, and (b) with respect to such Lender’s outstanding
Term Loan at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the principal amount of the Term
Loan held by such Lender at such time and the denominator of which is the
aggregate principal amount of the Term Loan at such time.  The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

          “Property” means any interest of any kind in any property or asset,
whether real, personal or mixed, or tangible or intangible.

          “Purchase Agreement” means that certain Share Purchase Agreement dated
as of December 19, 2002 among the Sellers and the Borrower.

          “R&D Shortfall” means an amount equal to the sum of (a) $15,000,000
less (b) the amount of the research and development costs expensed by the
Borrower and its Subsidiaries in the fiscal quarter ending December 31, 2002 in
connection with the Transaction.

          “Register” has the meaning set forth in Section 11.07(c).

          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty-day notice period has
been waived.

          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.

          “Required Lenders” means, at any time, Lenders holding in the
aggregate more than sixty-six and two-thirds percent (66 2/3%) of (a) the
Revolving Commitments and the outstanding Term Loans or (b) if the Revolving
Commitments have been terminated, the outstanding Loans, L/C Obligations, Swing
Line Loans and participations therein.  The Revolving Commitments of, and the
outstanding Term Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

          “Responsible Officer” means the chief executive officer, president,
chief financial officer or vice president of finance of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Capital Stock of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or of any option, warrant or other right
to acquire any such Capital Stock.

          “Revaluation Date” means each of the following:  (a) each date of a
Borrowing of a Eurocurrency Rate Loan denominated in an Alternative Currency,
(b) each date of a continuation of a Eurocurrency Rate Loan denominated in an
Alternative Currency pursuant to Section 2.02  and (c) such additional dates as
the Administrative Agent or the Required Lenders shall specify.

          “Revolving Commitment” means, as to each Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

          “Revolving Loan” has the meaning specified in Section 2.01(a).

          “Revolving Note” has the meaning specified in Section 2.11(a).

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

          “Sale and Leaseback Transaction” means, with respect to the Borrower
or any Subsidiary, any arrangement, directly or indirectly, with any person
whereby the Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

          “Securitization Transaction” means any financing transaction or series
of financing transactions (including factoring arrangements) pursuant to which
the Borrower or any Subsidiary may sell, convey or otherwise transfer, or grant
a security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Borrower.

          “Security Agreement” means the security agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties, as amended, modified, restated or supplemented from time to time.

          “Sellers” means Trex Medical Corporation and Thermo Electron
Corporation.

          “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

they mature in the ordinary course of business, (b) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature in their ordinary
course, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged or is to engage, (d) the fair value of the Property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person and (e) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured.  In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

          “Special Notice Currency” means at any time an Alternative Currency,
other than the currency of Japan or of a country that is a member of the
Organization for Economic Cooperation and Development at such time located in
North America or Europe.

          “Spot Rate” means, for a currency, the rate quoted by Bank of America
as the spot rate for the purchase by Bank of America of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.

          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower. 
Notwithstanding any provision to the contrary, Trophy Indonesia shall not be
considered a Subsidiary for purposes of this Agreement.

          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided by any recognized dealer in such Swap Contracts (which may include a
Lender or any Affiliate of a Lender).

          “Swing Line Lender” means Bank of America in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder.

          “Swing Line Loan” has the meaning specified in Section 2.04(a).

          “Swing Line Loan Notice” means a notice of a Borrowing of Swing Line
Loans pursuant to Section 2.04(b), which, if in writing, shall be substantially
in the form of Exhibit B.

          “Swing Line Note” has the meaning specified in Section 2.11(a).

          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$2,000,000 and (b) the Aggregate Revolving Commitments. The Swing Line Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

          “Synthetic Lease” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.

          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) System (or, if such
clearing system ceases to be operative, such other clearing system (if
any) determined by the Administrative Agent to be a suitable replacement) is
operating.

          “Term Loan” has the meaning specified in Section 2.01(b).

          “Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Term Loan to the Borrower pursuant to Section 2.01(b),
in the principal amount set forth opposite such Lender’s name on Schedule 2.01.
The aggregate principal amount of the Term Loan Commitments of all of the
Lenders as in effect on the Closing Date is THIRTY MILLION DOLLARS
($30,000,000).

          “Term Note” has the meaning specified in Section 2.11(a).

          “Threshold Amount” means $500,000.

          “Total Revolving Outstandings” means the aggregate Outstanding Amount
of all Revolving Loans, all Swing Line Loans and all L/C Obligations.

          “Transaction” means the acquisition by the Borrower of the Acquired
Company.

          “Transaction Documents” means the Purchase Agreement and the other
documents and agreements delivered in connection therewith (in each case
including schedules and exhibits).

          “Trophy” has the meaning assigned to such term in the definition of
“Acquired Company” in this Section 1.01.

          “Trophy Indonesia” means PT Trophy Rajawali Indonesia, an Indonesian
corporation.

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          “Type” means, with respect to any Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

          “Unfunded Pension Liability” means the excess of a Pension Plan’s
benefit liabilities under Section 4001(a)(16) of ERISA, over the current value
of that Pension Plan’s assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Internal
Revenue Code for the applicable plan year.

          “United States” and “U.S.” mean the United States of America.

          “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

          “Voting Stock” means, with respect to any Person, Capital Stock issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

          “Warrant Agreement” means that certain Warrant To Subscribe For
Ordinary Shares issued by PracticeWorks Limited to Singer & Friedlander Limited
dated March 28, 2002.

          “Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock
is at the time owned by the Borrower directly or indirectly through other
Persons 100% of whose Capital Stock is at the time owned, directly or
indirectly, by the Borrower.

           1.02   Other Interpretive Provisions.

          With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

 

          (a)     The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

 

 

          (b)     (i)     The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Loan Document shall refer to such
Loan Document as a whole and not to any particular provision thereof.

 

 

 

                   (ii)     Article, Section, Exhibit and Schedule references
are to the Loan Document in which such reference appears.

 

 

 

                    (iii)     The term “including” is by way of example and not
limitation.

 

 

 

                   (iv)     The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

 

 

          (c)     In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (d)     Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

           1.03   Accounting Terms.

          (a)     Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Leases.

          (b)     The Borrower will provide a written summary of material
changes in GAAP and in the consistent application thereof with each annual and
quarterly Compliance Certificate delivered in accordance with Section 7.02(b). 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall  negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

          (c)     Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenant in Section 8.11(b)
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.  Furthermore, the parties hereto acknowledge and agree that for
purposes of calculating the financial covenants set forth in Section 8.11 as of
the fiscal quarters ending December 31, 2002, March 31, 2003, June 30, 2003 and
September 30, 2003 (including for purposes of determining the Applicable Rate),
pro forma credit shall be given to the Acquired Company and its Subsidiaries. 
For avoidance of doubt, any payments of intercompany loans by the Acquired
Company prior to or in connection with the Transaction shall not be considered
Consolidated Scheduled Funded Debt Payments.

           1.04   Rounding.

          Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

           1.05   References to Agreements and Laws.

          Unless otherwise expressly provided herein, (a) references to
Organization Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are not prohibited by any Loan Document; and (b) references to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

           1.06   Times of Day.

          Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

           1.07   Letter of Credit Amounts.

          Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor, whether
or not such maximum face amount is in effect at such time.

           1.08   Exchange Rates; Currency Equivalents.

          (a)     The Administrative Agent shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by Loan Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

          (b)     Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
1,000 units of such Alternative Currency), as determined by the Administrative
Agent.

           1.09   Additional Alternative Currencies.

          The Borrower may from time to time request that Revolving Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency otherwise meets
the requirements set forth in such definition.  Any such request shall be made
to the Administrative Agent (which shall promptly notify each Lender thereof)
not later than 12:00 noon twelve Business Days prior to the date of the desired
Credit Extension.  Each Lender shall notify the Administrative Agent, not later
than 12:00 noon ten Business Days after receipt of such request whether it
consents, in its sole discretion, to making Revolving Loans in such requested
currency.  Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to make Revolving Loans in such requested currency.  If all the
Lenders consent to making Revolving Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder. 
Upon any Lender’s refusal to make Revolving Loans in the additional requested
currency, the Borrower may replace such Lender in accordance with Section 11.16.

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           1.10   Redenomination of Certain Alternative Currencies.

          (a)     Each obligation of the Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

          (b)     Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

           2.01   Revolving Loans and Term Loan.

          (a)     Revolving Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment and (iii) the aggregate Outstanding Amount of all
Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein, provided, however, all Borrowings made
on the Closing Date shall be made as Base Rate Loans.

          (b)     Term Loan.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Term Loan”) to the Borrower in Dollars on the Closing Date in an amount not to
exceed such Lender’s Term Loan Commitment.  Amounts repaid on the Term Loan may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein, provided, however, all Borrowings made
on the Closing Date shall be made as Base Rate Loans.

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           2.02   Borrowings, Conversions and Continuations of Loans.

          (a)      Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of Special Notice Currency) prior to the requested
date of any Borrowing of, conversion to or continuation of, Eurocurrency Rate
Loans denominated in Alternative Currencies and (ii) on the requested date of
any Borrowing of Base Rate Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower.  Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.  Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the currency and Type of
Loans to be borrowed or to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of a Loan in a Loan Notice, then such Loan
shall be made as a Base Rate Loan.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  If the Borrower fails to give a timely notice
requesting a conversion or continuation of a Eurocurrency Loan, then such
Eurocurrency Loan shall be converted to a Base Rate Loan on the last day of the
Interest Period applicable thereto, provided, however, that in the case of a
failure to timely request a continuation of a Revolving Loan denominated in an
Alternative Currency, such Revolving Loan shall be continued as a Eurocurrency
Rate Loan in its original currency with an Interest Period of one month.  No
Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency.

          (b)     Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Revolving Loans denominated in an Alternative Currency, in each case as
described in the preceding subsection.  In the case of a Borrowing, each Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the Applicable Currency not
later than 1:00 p.m. in the case of any Loan denominated in Dollars, and not
later than the Applicable Time specified by the Administrative Agent in the case
of any Loan denominated in Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 5.02 (and, if such Borrowing is the
initial Credit Extension, Section 5.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans in Dollars,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

          (c)     Except as otherwise provided herein, a Eurocurrency Rate Loan
may be continued or converted only on the last day of the Interest Period for
such Eurocurrency Rate Loan.  During the existence of a Default or Event of
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that (i) any or all of the then outstanding Eurocurrency Rate Loans
denominated in Dollars be converted immediately to Base Rate Loans and (ii) any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid on the last day of the then current Interest
Period with respect thereto.

          (d)     The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error.  At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

          (e)     After giving effect to all Borrowings, all conversions of
Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than five Interest Periods in effect with respect
to Revolving Loans and five Interest Periods in effect with respect to the Term
Loan.

           2.03   Letters of Credit.

          (a)     The Letter of Credit Commitment.

 

 

 

        (i)     Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or renew Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drafts under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Revolving Outstandings would exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Revolving Commitment or (z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (ii)    The L/C Issuer shall be under no obligation to issue any
Letter of Credit if:

 

 

 

 

          (A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

 

 

 

 

          (B)      subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last renewal, unless the Required Lenders have approved such expiry
date;

 

 

 

 

 

          (C)     the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;

 

 

 

 

 

         (D)     the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or

 

 

 

 

 

          (E)     such Letter of Credit is in an initial amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit, or is to be denominated in a currency other than
Dollars.

 

 

 

 

          (iii)   The L/C Issuer shall be under no obligation to amend any
Letter of Credit if (A) the L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or (B)
the beneficiary of such Letter of Credit does not accept the proposed amendment
to such Letter of Credit.

 

 

 

 

          (iv)    The L/C Issuer shall be under no obligation to issue or amend
any Letter of Credit if the L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, on or prior to the Business
Day prior to the requested date of issuance or amendment of such Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied.

 

          (b)      Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.

 

 

 

          (i)     Each Letter of Credit shall be issued or amended, as the case
may be, upon the request of the Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the L/C Issuer may agree in a particular
instance in its sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require.

 

 

 

         (ii)     Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.

 

 

 

         (iii)     If the Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit the L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal.  Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if (A)
the L/C Issuer has determined that it would have no obligation at such time to
issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is two Business Days before the Nonrenewal Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
renewal or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied.

 

 

 

         (iv)     Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (c)     Drawings and Reimbursements; Funding of Participations.

 

 

 

        (i)     Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in
Dollars.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof.  In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

 

 

        (ii)     Each Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office for payments in Dollars in an amount equal to its Pro Rata Share
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the L/C Issuer.

 

 

 

        (iii)    With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

 

 

        (iv)     Until each Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

 

 

 

 

        (v)     Each Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 5.02 (other than
delivery by the Borrower of a Loan Notice).  No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

 

 

        (vi)     If any Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

 

          (d)     Repayment of Participations.

 

 

 

 

        (i)     At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

 

 

 

        (ii)     If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.06 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

 

          (e)     Obligations Absolute.  The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

 

 

          (i)     any lack of validity or enforceability of such Letter of
Credit, this Agreement, any other Loan Document or any other agreement or
instrument relating thereto;

 

 

 

          (ii)     the existence of any claim, counterclaim, set-off, defense or
other right that the Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (iii)     any draft, demand, certificate or other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under such Letter of Credit;

 

 

 

          (iv)     any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

 

 

          (v)     any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower.

          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

          (f)       Role of L/C Issuer.  Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (g)       Cash Collateral.  Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be).  For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the L/C Issuer (which documents are hereby
consented to by the Lenders).  Derivatives of such term have corresponding
meanings.  The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing. 
Cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America (or, if the Borrower reasonably requests, an
interest bearing account).

          (h)       Applicability of ISP98 and UCP.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) shall apply to each commercial
Letter of Credit.

          (i)       Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share (i) a Letter of Credit fee for each commercial Letter of Credit equal
to the Applicable Rate times the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) and (ii) a Letter of Credit fee for each
standby Letter of Credit equal to the Applicable Rate times the daily maximum
amount available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit).  Such Letter of
Credit fees shall be computed on a quarterly basis in arrears.  Such letter of
credit fees shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

          (j)       Fronting Fee and Documentary and Processing Charges Payable
to L/C Issuer.  The Borrower shall pay directly to the L/C Issuer for its own
account (i) with respect to each commercial Letter of Credit, a fronting fee in
an amount equal to 1/8 of 1% on the amount of such commercial Letter of Credit,
due and payable upon the issuance thereof and (ii) with respect to each standby
Letter of Credit, a fronting fee in an amount equal to 1/8 of 1% per annum on
the daily maximum amount available to be drawn thereunder (whether or not such
maximum amount is then in effect under such Letter of Credit), due and payable
quarterly in arrears on the Business Day immediately following the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date.  In addition, the Borrower shall pay directly to the L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

          (k)       Conflict with Letter of Credit Application.  In the event of
any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

           2.04   Swing Line Loans.

          (a)       Swing Line Facility.  Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees to make loans (each such loan, a
“Swing Line Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Swing Line
Lender in its capacity as a Lender of Revolving Loans, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall be a
Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

          (b)       Borrowing Procedures.  Each Borrowing of Swing Line Loans
shall be made upon the Borrower’s irrevocable notice to the Swing Line Lender
and the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum principal amount of $100,000 and
integral multiples of $50,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (c)     Refinancing of Swing Line Loans.

 

 

 

          (i)     The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share of the amount of Swing Line Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Revolving Commitments and the conditions set forth in Section 5.02. 
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Lender shall make an amount equal to its Pro Rata Share of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

 

 

          (ii)     If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

 

 

          (iii)     If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

 

 

          (iv)     Each Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02.  No such purchase or
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

 

          (d)     Repayment of Participations.

 

 

 

          (i)     At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

 

 

          (ii)     If any payment received by the Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

 

 

          (e)     Interest for Account of Swing Line Lender.  The Swing Line
Lender shall be responsible for invoicing the Borrower for interest on the Swing
Line Loans.  Until each Lender funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

 

          (f)     Payments Directly to Swing Line Lender.  The Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

 

           2.05   Prepayments.

          (a)     Voluntary Prepayments of Loans.

 

 

 

         (i)     Revolving Loans and Term Loans.  The Borrower may, upon notice
from the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars, (B)
four Business Days (or five Business Days in the case of Eurocurrency Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) on the
date of prepayment of Base Rate Loans; (ii) any such prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding) and (iv) any
prepayment of the Term Loan shall be applied to the remaining principal
amortization payments in inverse order of maturity.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Pro Rata Shares.

 

 

 

         (ii)     Swing Line Loans.  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $100,000 or a whole multiple of $50,000 in
excess thereof (or, if less, the entire principal thereof then outstanding). 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

 

          (b)     Mandatory Prepayments of Loans.

 

 

           (i)     Revolving Commitments.

 

 

 

 

          (A)     If for any reason (including exchange rate fluctuations) the
Total Revolving Outstandings at any time exceed the Aggregate Revolving
Commitments then in effect, the Borrower shall immediately prepay Revolving
Loans and/or the Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans the Total Revolving Outstandings exceed the
Aggregate Revolving Commitments then in effect.

 

 

 

 

 

          (B)     If for any reason (including exchange rate fluctuations) the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds the Alternative Currency Sublimit then in effect, the Borrower
shall, within two Business Days after receipt of such notice, prepay Loans in an
aggregate amount equal to such excess.

 

 

 

 

          (ii)     Dispositions and Involuntary Dispositions.  The Borrower
shall prepay the Loans and Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of the Net Cash Proceeds of all
Dispositions and Involuntary Dispositions to the extent such Net Cash Proceeds
are not reinvested in the same or similar Property within 90 days of the date of
such Disposition  Such prepayment shall be due immediately upon the expiration
of such 90 day period and shall be applied as set forth in clause (vii) below.

 

 

 

          (iii)    Excess Cash Flow.  Within ninetydays after the end of each
fiscal year commencing with the fiscal year ending December 31, 2003, the
Borrower shall prepay the Loans and Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to seventy-five percent (75%) of
Excess Cash Flow for such fiscal year; provided, however, if the Consolidated
Leverage Ratio as of the last day of such fiscal year is less than 1.0:1.0, then
the Borrower shall not be required to make the foregoing payment for such fiscal
year.  Any prepayment pursuant to this clause (iii) shall be applied as set
forth in clause (vii) below).

 

 

 

          (iv)    Debt Issuances.  Immediately upon receipt by the Borrower or
any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 100% of such Net Cash Proceeds (such
prepayment to be applied as set forth in clause (vii) below).

 

 

 

          (v)     Equity Issuances.  Immediately upon the receipt by the
Borrower or any Subsidiary of the Net Cash Proceeds of any Equity Issuance, the
Borrower shall prepay the Loans and Cash Collateralize the L/C Obligations in an
aggregate amount equal to 100% of such Net Cash Proceeds (such prepayment to be
applied as set forth in clause (vii) below).

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (vi)     Principal Payments on FAC Loan.  Immediately upon the receipt
by the Borrower or any Subsidiary of any payment of principal on the FAC Loan,
the Borrower shall prepay the Loans and Cash Collateralize the L/C Obligations
in an aggregate amount equal to 100% of such payment (such prepayment to be
applied as set forth in clause (vii) below).

 

 

 

          (vii)     Application of Mandatory Prepayments.  All amounts required
to be paid pursuant to this Section 2.05(b) shall be applied as follows:

 

 

 

 

          (A)     with respect to all amounts prepaid pursuant to Section
2.05(b)(i)(A), to Revolving Loans and Swing Line Loans and (after all Revolving
Loans and all Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations;

 

 

 

 

 

          (B)     with respect to all amounts prepaid pursuant to Section
2.05(b)(i)(B), to Revolving Loans denominated in Alternative Currencies ; and

 

 

 

 

 

          (C)     with respect to all amounts prepaid pursuant to Section
2.05(b)(ii), pro rata to the Term Loans (to the remaining principal amortization
payments in inverse order of maturity) and the Revolving Loans, Swing Line Loans
and L/C Obligations (to the Revolving Loans and Swing Line Loans and then (after
all Revolving Loans and all Swing Line Loans have been repaid) to Cash
Collateralize L/C Obligations).

 

 

 

 

 

          (D)     with respect to all amounts prepaid pursuant to Section
2.05(b)(iii), (iv), (v) and (vi), first to the Term Loans (to the remaining
principal amortization payments in inverse order of maturity), then (after the
Term Loans have been paid in full) to the Revolving Loans and Swing Line Loans
(with a corresponding reduction in the Aggregate Revolving Commitments) and then
(after all Revolving Loans and all Swing Line Loans have been repaid) to Cash
Collateralize L/C Obligations (with a corresponding reduction in the Aggregate
Revolving Commitments).

 

 

 

 

 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities.  All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

           2.06   Termination or Reduction of Aggregate Revolving Commitments.

          (a)     Optional Reductions.  The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Outstanding Amount of Revolving Loans, Swing Line Loans and
L/C Obligations; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Letter of Credit Sublimit, the Swing Line Sublimit or
the Alternate Currency Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments.  Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Pro Rata Share.  All fees
accrued with respect thereto until the effective date

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

          (b)     Mandatory Reductions.  The Aggregate Revolving Commitments
shall be permanently reduced in an amount equal to the amount of any prepayment
applied to the Revolving Loans, Swing Line Loans and L/C Obligations pursuant to
Section 2.05(b)(ii), (iii), (iv), (v) and (vi).

           2.07   Repayment of Loans.

          (a)     Revolving Loans.  The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.

          (b)     Swing Line Loans.  The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) demand therefor by the Swing Line Lender and
(ii) the Maturity Date.

          (c)     Term Loan.  The Borrower shall repay the outstanding principal
amount of the Term Loan in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:

Payment Dates

 

 

Principal Amortization Payment

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

March 31, 2003

 

$

1,875,000

 

June 30, 2003

 

$

1,875,000

 

September 30, 2003

 

$

1,875,000

 

December 31, 2003

 

$

1,875,000

 

March 31, 2004

 

$

2,500,000

 

June 30, 2004

 

$

2,500,000

 

September 30, 2004

 

$

2,500,000

 

December 31, 2004

 

$

2,500,000

 

March 31, 2005

 

$

3,125,000

 

June 30, 2005

 

$

3,125,000

 

September 30, 2005

 

$

3,125,000

 

Maturity Date

 

$

3,125,000

 

           2.08   Interest.

          (a)      Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of (A) the
Eurocurrency Rate for such Interest Period plus (B) the Applicable Rate plus (C)
for any Interest Period with respect to any Eurocurrency Rate Loan advanced by a
Lender required to comply with the relevant requirements of the Bank of England
and the Financial Services Authority of the United Kingdom, the Mandatory Cost
Rate for such Interest Period; (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate.

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (b)     Upon the occurrence and during the continuation of an Event of
Default, the Borrower shall pay interest on the principal amount of all
outstanding Obligations at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

          (c)     Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

          (d)     For the purposes of the Interest Act (Canada), (i) whenever a
rate of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principal of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

           2.09   Fees.

          In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

 

          (a)     Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share, a
commitment fee equal to the product of (i) the Applicable Rate times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date. The commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. 
For avoidance of doubt, for purposes of computation of the commitment fee, Swing
Line Loans shall not be counted toward or considered usage of the Aggregate
Revolving Commitments.

 

 

 

          (b)     Fee Letter.  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall be non-refundable for any reason whatsoever.

           2.10   Computation of Interest and Fees.

          All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year) or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

           2.11   Evidence of Debt.

          (a)     The Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records.  Each such promissory note shall (i) in the case of
Revolving Loans, be in the form of Exhibit C-1 (a “Revolving Note”), (ii) in the
case of Swing Line Loans, be in the form of Exhibit C-2 (a “Swing Line Note”)
and (iii) in the case of the Term Loan, be in the form of Exhibit C-3 (a “Term
Note”).  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

          (b)     In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

           2.12   Payments Generally.

          (a)     All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal of and
interest on Loans denominated in Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in such Alternative
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein.  The Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

          (b)     Subject to the definition of “Interest Period”, if any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

          (c)     If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward costs and expenses (including Attorney Costs and amounts
payable under Article III) incurred by the Administrative Agent and each Lender,
(ii) second, toward repayment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (iii) third, toward repayment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.

          (d)     Unless the Borrower or any Lender has notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto.  If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 

          (i)     if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

 

 

 

          (ii)     if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in the applicable
Borrowing.  If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing.  Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

 

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

 

          (e)     If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (f)     The obligations of the Lenders hereunder to make Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

          (g)     Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

           2.13   Sharing of Payments.

          If, other than as expressly provided elsewhere herein, any Lender
shall obtain on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it (but not including any amounts
applied by the Swing Line Lender to outstanding Swing Line Loans), any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 11.06 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered, without
further interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 11.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation. 
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

           3.01   Taxes. 

          (a)     Subject to Section 11.15, any and all payments by any Loan
Party to or for the account of the Administrative Agent or any Lender under any
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, duties, levies, imposts, deductions, assessments,

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

fees, withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If any Loan Party shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), each of the
Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make such deductions, (iii) such Loan Party shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable Laws, and (iv) within thirty days after the date of such payment,
such Loan Party shall furnish to the Administrative Agent (which shall forward
the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof, or if no receipt is available, other evidence of
payment reasonably satisfactory to the Administrative Agent.

          (b)     In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

          (c)     If the Borrower shall be required to deduct or pay any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
the Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been deducted or paid.  The Administrative Agent or any Lender
entitled to any payment under Section 3.01(c) shall provide the Borrower with
any evidence reasonably requested by the Borrower necessary to substantiate the
calculation of such payment in accordance with the provisions hereof.

          (d)     The Borrower agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by the Administrative Agent and such Lender, (ii)
amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Payment under this subsection (d) shall be made within thirty days
after the date the Lender or the  Administrative Agent makes a demand therefor.

          (e)     If the Borrower (or any other Loan Party) is required to pay
any amount to any Lender or the Administrative Agent pursuant to subsection (c)
or (d) of this Section 3.01, then such Lender shall use reasonable efforts
(consistent with legal and regulatory restrictions) to change the jurisdiction
of its Lending Office so as to eliminate any such additional payment which may
thereafter accrue, if such change in the reasonable judgment of such Lender is
not otherwise disadvantageous to such Lender.

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (f)     Each Lender agrees to promptly notify the Borrower of the
first written assessment of any Taxes, Other Taxes or additional amount
specified under Section 3.01(c) payable by the Borrower (or any other Loan
Party) hereunder which is received by such Lender, provided that failure to give
such notice shall not prejudice the Lender’s rights under Section 3.01 hereof.

           3.02   Illegality.

          If any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
in the Applicable Currency, or to determine or charge interest rates based upon
the Eurocurrency Rate for the Applicable Currency, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, any Applicable Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the Applicable Currency or to convert Base Rate Loans
to Eurocurrency Rate Loans in the Applicable Currency shall be suspended until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, and such Eurocurrency Rate
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.  Each Lender agrees to designate a different Lending
Office if such designation will avoid the need for such notice and will not, in
the good faith judgment of such Lender, otherwise be materially disadvantageous
to such Lender.

           3.03   Inability to Determine Rates.

          (a)     If the Administrative Agent determines in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (i) deposits in the Applicable Currency are not being offered to banks in
the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Base Rate for
such Eurocurrency Rate Loan, or (iii) the Eurocurrency Rate for such
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent will
promptly notify the borrower and all Lenders.  Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the Applicable Currency
shall be suspended until the Administrative Agent revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing, conversion or continuation of Eurocurrency Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

          (b)     If any Mandatory Cost Reference Lender’s Commitment shall
terminate (otherwise than on termination of the Aggregate Revolving
Commitments), or for any reason whatsoever any Mandatory Cost Reference Lender
shall cease to be a Lender hereunder, such Mandatory Cost Reference Lender shall
thereupon cease to be a Mandatory Cost Reference Lender, and, when necessary,
the Mandatory Cost Rate shall be determined on the basis of the rates as
notified by the remaining Mandatory Cost Reference Lenders in accordance with
Schedule 1.01.

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           3.04   Increased Cost and Reduced Return; Capital Adequacy.

          (a)     If any Lender determines that as a result of the introduction
of or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurocurrency Rate Loans or
(as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.01 shall govern), (ii) changes in the basis of taxation
of overall net income or overall gross income by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or has its Lending Office, and (iii)
reserve requirements utilized, as to Eurocurrency Rate Loans, in the
determination of the Eurocurrency Rate), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

          (b)     If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

           3.05   Funding Losses.

          Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

          (a)     any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

 

 

          (b)     any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or

 

 

 

          (c)     any failure by the Borrower to make payment of any Loan
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

 

 

          (d)     any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of:

 

 

 

 

          (i)     a request by the Borrower pursuant to Section 11.16; or

 

 

 

 

 

          (ii)     an assignment by Bank of America pursuant to Section 11.3(b)
as part of the primary syndication of the Commitments and Loans during the
180-day period immediately following the Closing Date, provided that Bank of
America agrees to use reasonable efforts to reduce the breakage costs payable by
the Borrower in connection

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

therewith (including, without limitation, to the extent reasonably practical,
closing such assignments at the end of Interest Periods of outstanding
Eurocurrency Loans);

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the applicable offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

           3.06   Matters Applicable to all Requests for Compensation.

          (a)     A certificate of the Administrative Agent or any Lender
claiming compensation under this Article III and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive in the absence
of manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

          (b)     Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 11.16.

          (c)     The Borrower shall not be required to reimburse any Lender for
any costs or expenses pursuant to Article III unless such Lender notifies the
Borrower of such costs or expenses within 180 days following the date on which
such costs or expenses are paid by the Lender.

           3.07   Survival.

          All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV

GUARANTY

           4.01   The Guaranty.

          Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents or Swap Contracts, the obligations of each
Guarantor under this Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.

           4.02   Obligations Unconditional.

          The obligations of the Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or Swap
Contracts, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitment have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

          (a)     at any time or from time to time, without notice to any
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

 

 

 

          (b)     any of the acts mentioned in any of the provisions of any of
the Loan Documents, any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts shall be done or omitted;

 

 

 

 

          (c)     the maturity of any of the Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

 

 

 

          (d)     any Lien granted to, or in favor of, the Administrative Agent
or any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

 

 

 

 

          (e)     any of the Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

          With respect to its obligations hereunder, each Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Loan Documents, any Swap Contract between any Loan Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           4.03   Reinstatement.

          The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
reasonable and actual fees and expenses of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

           4.04   Certain Additional Waivers.

          Without limiting the generality of the provisions of this Article IV,
each Guarantor hereby specifically waives the benefits of N.C. Gen. Stat.
§§ 26-7 through 26-9, inclusive, to the extent applicable. Each Guarantor
further agrees that such Guarantor shall have no right of recourse to security
for the Obligations, except through the exercise of rights of subrogation
pursuant to Section 4.02 and through the exercise of rights of contribution
pursuant to Section 4.06.

           4.05   Remedies.

          The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01.  The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

           4.06   Rights of Contribution.

          The Guarantors hereby agree as among themselves that, if any Guarantor
shall make an Excess Payment (as defined below), such Guarantor shall have a
right of contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment.  The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been paid in full and the Commitments have expired or
terminated, and none of the Guarantors shall exercise any right or remedy under
this Section 4.06 against any other Guarantor until such Obligations have been
paid in full and the Commitments have expired or terminated.  For purposes of
this Section 4.06, (a) “Excess Payment” shall mean the amount paid by any
Guarantor in excess of its Ratable Share of any Guaranteed Obligations; (b)
“Ratable Share” shall mean, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of all assets and other properties of all of the Loan Parties exceeds the amount
of all of the debts and liabilities (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Loan Parties hereunder) of the Loan Parties; provided, however, that, for
purposes of calculating the Ratable Shares of the Guarantors in respect of any
payment of Obligations, any Guarantor that became a Guarantor subsequent to the
date of any such payment shall be deemed to have been a Guarantor on the date of
such payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such payment; (c) “Contribution Share” shall mean, for any
Guarantor in respect of any Excess Payment made by any other Guarantor, the
ratio (expressed as a percentage) as of the date of such Excess Payment of
(i) the amount by which the aggregate present fair salable value of all of its
assets and properties exceeds the amount of all debts and liabilities of such
Guarantor (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to
(ii) the amount by which the aggregate present fair salable value of all assets
and other properties of the Loan Parties other than the maker of such Excess
Payment exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Loan Parties) of the Loan Parties other than the maker of
such Excess Payment; provided, however, that, for purposes of calculating the
Contribution Shares of the Guarantors in respect of any Excess Payment, any
Guarantor that became a Guarantor subsequent to the date of any such Excess
Payment shall be deemed to have been a Guarantor on the date of such Excess
Payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such Excess Payment; and (d) ”Guaranteed Obligations” shall mean the
Obligations guaranteed by the Guarantors pursuant to this Article IV.  This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.  Notwithstanding
the foregoing, all rights of contribution against any Guarantor shall terminate
from and after such time, if ever, that such Guarantor shall be relieved of its
obligations in accordance with Section 10.11.

           4.07   Guarantee of Payment; Continuing Guarantee.

          The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

           5.01   Conditions of Initial Credit Extension.

          The obligation of each Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

          (a)     Loan Documents.  Receipt by the Administrative Agent of
executed counterparts of this Agreement and the other Loan Documents, each
properly executed by a Responsible Officer of the signing Loan Party and, in the
case of this Agreement, by each Lender.

 

 

 

          (b)     Opinions of Counsel.  Receipt by the Administrative Agent of a
favorable opinion of Kilpatrick Stockton LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Administrative Agent.

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (c)     Financial Statements.  The Administrative Agent shall have
received (in form and substance satisfactory to the Administrative Agent):

 

 

 

 

          (i)     consolidated and Consolidating financial statements of the
Borrower and its Subsidiaries for the fiscal years ended December 31, 1999,
December 31, 2000 and December 31, 2001, including balance sheets and income and
cash flow statements, prepared in conformity with GAAP and in the case of the
consolidated financial statements audited by independent public accountants of
recognized national standing;

 

 

 

 

 

          (ii)     unaudited consolidated and Consolidating financial statements
of the Borrower and its Subsidiaries for (A) the fiscal quarter ending September
30, 2002 and (B) the months ending October 31, 2002 and November 30, 2002,
including balance sheets and statements of income or operations and cash flows
(the “Interim Financial Statements”);

 

 

 

 

 

          (iii)    the statutory financial statements of Trophy for the fiscal
years ended September 30, 2001 and September 30, 2002, including balance sheets
and income statements (the “Acquired Company Statutory Financial Statements”);

 

 

 

 

 

          (iv)     unaudited financial statements of Trophy for the month ending
November 30, 2002, including balance sheets and statements of income or
operations (the “Acquired Company Interim Financial Statements”);

 

 

 

 

 

          (v)      a pro forma balance sheet of the Borrower and its
Subsidiaries after giving effect to the Transaction, reflecting estimated
purchase price accounting adjustments (the “Pro Forma Balance Sheet”); and

 

 

 

 

 

          (vi)     such other information relating to the Transaction as the
Administrative Agent may reasonably request.

 

 

 

 

          (d)     No Material Adverse Change.  There shall not have occurred a
material adverse change since December 31, 2001 in the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

 

 

 

 

          (e)     Litigation.  There shall not exist any action, suit,
investigation or proceeding pending or threatened in any court or before an
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.

 

 

 

 

          (f)     Consummation of Transaction.  The Administrative Agent shall
have received reasonably satisfactory evidence that the Transaction will be
consummated concurrent with the advances of the initial Loans in compliance with
applicable law and regulatory approvals and pursuant to the Transaction
Documents.

 

 

 

 

          (g)     Transaction Documents.  The Administrative Agent shall have
received a certified copy of the Purchase Agreement and the other material
Transaction Documents, together with all amendments, modifications, supplements
and waivers, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.

 

 

 

 

          (h)     Consents. All governmental, shareholder and third party
consents (including Hart-Scott-Rodino clearance if required) and approvals
necessary or desirable in any material

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

respect in connection with the Transaction shall have been obtained; all such
consents and approvals shall be in force and effect; and all applicable waiting
periods shall have expired without any action being taken by any authority that
could restrain, prevent or impose any material adverse condition on the
Transaction or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which in the reasonable judgment of the
Administrative Agent could have such effect.

 

 

 

 

          (i)     Judgments.  There shall not exist any order, decree, judgment,
ruling or injunction which restrains the consummation of the Transaction in the
manner contemplated by the Transaction Documents.

 

 

 

 

          (j)     Minimum Availability.  After giving effect to the Transaction
and the Loans made and Letters of Credit issued on the Closing Date, there shall
be no less than $5 million of availability under the Aggregate Revolving
Commitments.

 

 

 

 

          (k)     Employment Agreements.  Receipt and satisfactory review by the
Administrative Agent of employment agreements for key management of the Acquired
Company and its Subsidiaries.

 

 

 

 

          (l)     Worker’s Council Opinion.  Receipt and satisfactory review by
the Administrative Agent of the formal opinion of the workers’ council of Trophy
regarding the Transaction or a non-appealable court order to the effect that
such workers’ council opinion requirement has been satisfied.

 

 

 

 

          (m)     Cash Investment by Borrower.  Receipt by the Administrative
Agent of evidence that the Borrower shall have invested at least $15 million in
cash available on its balance sheet (not including any proceeds from the Loans)
in order to consummate the Transaction.

 

 

 

 

          (n)     Organization Documents, Resolutions, Etc.  Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent and its legal counsel:

 

 

 

 

 

          (i)     copies of the Organization Documents of each Loan Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

 

 

 

 

          (ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

 

 

 

 

          (iii)    such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation, the state of its principal
place of business and each other jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          (o)     Perfection and Priority of Liens.  Receipt by the
Administrative Agent of the following:

 

 

 

 

 

          (i)     searches of Uniform Commercial Code filings in the
jurisdiction of formation of each Loan Party, the jurisdiction of the chief
executive office of each Loan Party and each jurisdiction where any Collateral
is located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

 

 

 

 

 

          (ii)     all certificates evidencing any certificated Capital Stock
pledged to the Administrative Agent pursuant to the Pledge Agreement, together
with duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Capital Stock of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonable
discretion under the law of the jurisdiction of incorporation of such Person);

 

 

 

 

 

          (iii)     searches of ownership of, and Liens on, intellectual
property of each Loan Party in the appropriate governmental offices;

 

 

 

 

 

          (iv)     duly executed notices of grant of security interest in the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the intellectual property of the Loan Parties;

 

 

 

 

 

          (v)     in the case of any personal property Collateral located at a
premises leased by a Loan Party, such estoppel letters, consents and waivers
from the landlords on such real property as may be required by the
Administrative Agent.

 

 

 

 

          (p)     Evidence of Insurance.  Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents, including, but not limited to, naming the Administrative
Agent as additional insured (in the case of liability insurance) or loss payee
(in the case of hazard insurance) on behalf of the Lenders.

 

 

 

 

          (q)     Closing Certificate.  Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions specified in Sections 5.01(d), (e), (f), (h) and (i) and Sections
5.02(a), (b) and (c) have been satisfied.

 

 

 

 

          (r)     FAC Loan Documents.  Receipt by the Administrative Agent of a
certified copy of the loan documents evidencing the FAC Loan.

 

 

 

 

          (s)     Fees.  Receipt by the Administrative Agent and the Lenders of
any fees required to be paid on or before the Closing Date.

 

 

 

 

          (t)     Attorney Costs.  Unless waived by the Administrative Agent,
the Borrower shall have paid all Attorney Costs of the Administrative Agent to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of Attorney Costs as shall constitute its reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

 

 

 

 

          (u)     Other.  Receipt by the Administrative Agent and the Lenders of
such other documents, instruments, agreements and information as reasonably
requested by the Administrative Agent or any Lender, including, but not limited
to, information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, material contracts, debt
agreements, property ownership, environmental matters, contingent liabilities
and management of the Borrower and its Subsidiaries and the Acquired Company and
its Subsidiaries.

           5.02   Conditions to all Credit Extensions.

          The obligation of each Lender to honor any Request for Credit
Extension is subject to the following conditions precedent:

 

          (a)     The representations and warranties of the Borrower and each
other Loan Party contained in Article VI or any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.02, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01.

 

 

 

          (b)     No Default shall exist, or would result from such proposed
Credit Extension.

 

 

 

          (c)     There shall not have been commenced against the Borrower or
any Subsidiary an involuntary case under any applicable Debtor Relief Law, now
or hereafter in effect, or any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed.

 

 

 

          (d)     The Administrative Agent and, if applicable, the L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

          Each Request for Credit Extension submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 5.02(a), (b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

          The Loan Parties represent and warrant to the Administrative Agent and
the Lenders that:

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           6.01   Existence, Qualification and Power.

          Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

           6.02   Authorization; No Contravention.

          The execution, delivery and performance by each Loan Party of each
Loan Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under (i)
any material Contractual Obligation to which such Person is a party or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB).

           6.03   Governmental Authorization; Other Consents.

          No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person with
respect to any material Contractual Obligation is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or with the
consummation of the Transaction, other than (i) those that have already been
obtained and are in full force and effect (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) a notice to be provided in
connection with the pledge of the FAC Loan.

           6.04   Binding Effect.

          This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of each
Loan Party that is party thereto, enforceable against each such Loan Party in
accordance with its terms except as enforceability may be limited by applicable
Debtor Relief Laws or by equitable principles relating to enforceability.

           6.05   Financial Statements; No Material Adverse Effect.

          (a)     The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show, in accordance with
GAAP, all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, commitments and Indebtedness.

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (b)     The Interim Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) show, in accordance with GAAP, all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness.

          (c)     To the best knowledge of the Loan Parties, the Acquired
Company Statutory Financial Statements (i) fairly present in all material
respects the financial condition of Trophy as of the date thereof and its
results of operations for the period covered thereby; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of Trophy as of the
date thereof, including material liabilities for taxes, commitments and
Indebtedness.  As of the Closing Date, (y) the Acquired Company does not hold
any material assets other than the Capital Stock of Trophy and (z) after giving
effect to the Transaction, the Acquired Company and its Subsidiaries have no
material liabilities other than those identified in (A) the Pro Forma Balance
Sheet or (B) the Purchase Agreement (including the schedules attached thereto).

          (d)     To the best knowledge of the Loan Parties, the Acquired
Company Interim Financial Statements (i) fairly present in all material respects
the financial condition of Trophy as of the date thereof and their results of
operations for the period covered thereby, subject, to the absence of footnotes
and to normal year-end audit adjustments; and (ii) show all material
indebtedness and other liabilities, direct or contingent, of Trophy as of the
date thereof, including material liabilities for taxes, material commitments and
Indebtedness.

          (e)     From the date of the Audited Financial Statements to and
including the Closing Date, there has been no Disposition by the Borrower or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or Property of the Borrower and its Subsidiaries, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Borrower and its Subsidiaries, taken as
a whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.

          (f)     The Pro Forma Balance Sheet is based upon reasonable
assumptions made known to the Lenders and upon information not known to be
incorrect or misleading in any material respect.

          (g)     The financial statements delivered pursuant to Section 7.01(a)
and (b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated and, in the case of annual financial statements
delivered pursuant to Section 7.01(a), consolidating, financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries as of
such date and for such periods.

          (h)     Since the date of the Audited Financial Statements, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

           6.06   Litigation.

          There are no actions, suits, proceedings, claims or disputes pending
or, to the best knowledge of the Loan Parties, threatened in writing, at law, in
equity, in arbitration or before any Governmental

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Authority, by or against the Borrower or any of its Subsidiaries or against any
of their respective properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, (b) restrains the consummation of the Transaction in the
manner contemplated by the Transaction Documents or (c) either individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect.

           6.07   No Default.

          (a)     Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

          (b)     No Default has occurred and is continuing.

           6.08   Ownership of Property; Liens.

          Each of the Borrower and its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of the Borrower and
its Subsidiaries is subject to no Liens, other than Permitted Liens.

           6.09   Environmental Compliance.

          Except as could not reasonably be expected to have a Material Adverse
Effect:

 

             (a)     Each of the Facilities and all operations at the Facilities
are in compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Facilities or the
Businesses, and there are no conditions relating to the Facilities or the
Businesses that could give rise to liability under any applicable Environmental
Laws.

 

 

 

             (b)     None of the Facilities contains, or has previously
contained, any Hazardous Materials at, on or under the Facilities in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

 

 

 

             (c)     Neither the Borrower nor any Subsidiary has received any
written or verbal notice of, or inquiry from any Governmental Authority
regarding, any violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

 

 

 

             (d)     Hazardous Materials have not been transported or disposed
of from the Facilities, or generated, treated, stored or disposed of at, on or
under any of the Facilities or any other location, in each case by or on behalf
the Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

 

 

             (e)     No judicial proceeding or governmental or administrative
action is pending or, to the knowledge of the Responsible Officers of the Loan
Parties, threatened, under any Environmental Law to which the Borrower or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, any Subsidiary, the Facilities
or the Businesses.

 

 

 

             (f)     There has been no release or, threat of release of
Hazardous Materials at or from the Facilities, or arising from or related to the
operations (including, without limitation, disposal) of the Borrower or any
Subsidiary in connection with the Facilities or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.

           6.10   Insurance.

          The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.  The insurance coverage of the Loan Parties as in effect on the
Closing Date is outlined as to carrier, policy number, expiration date, type,
amount and deductibles on Schedule 6.10.

           6.11   Taxes.

          The Borrower and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  To the best knowledge of
the Loan Parties, there is no proposed tax assessment against the Borrower or
any Subsidiary that would, if made, have a Material Adverse Effect.

           6.12   ERISA Compliance.

          (a)     Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Loan Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  Each
Loan Party and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Internal Revenue Code, and no application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Internal Revenue Code has been made with respect to any Plan.

          (b)     There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

          (c)     (i)  No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) no Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) no Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

           6.13   Subsidiaries.

          Set forth on Schedule 6.13 is a complete and accurate list as of the
Closing Date of each Subsidiary, together with (i) jurisdiction of incorporation
or formation, (ii) with respect to each Domestic Subsidiary and First Tier
Foreign Subsidiary, number of shares of each class of Capital Stock outstanding,
(iii) percentage of outstanding shares of each class or interests owned
(directly or indirectly) by the Borrower or any Subsidiary and (iv) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto.  The outstanding
Capital Stock of each Subsidiary is validly issued, fully paid and
non-assessable.

           6.14   Margin Regulations; Investment Company Act; Public Utility
Holding Company Act. 

          (a)     The Borrower is not engaged and will not engage, principally
or as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Following the application of the proceeds of each Borrowing or drawing under
each Letter of Credit, not more than 25% of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 8.01 or Section 8.05 or subject to
any restriction contained in any agreement or instrument between the Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness and
within the scope of Section 9.01(e) will be margin stock.

          (b)     None of the Borrower, any Person Controlling the Borrower, or
any Subsidiary (i) is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

           6.15   Disclosure.

          No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, (i) with respect to projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time and (ii) with respect to information (including projected financial
information) related to the Acquired Company and its Subsidiaries provided to
the Administrative Agent and the Lenders on or prior to the Closing Date, the
Loan Parties represent only that such information is accurate to the best of
their knowledge.

           6.16   Compliance with Laws.

          Each of the Borrower and each Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

           6.17   Intellectual Property; Licenses, Etc.

          The Borrower and its Subsidiaries own, or possess the legal right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.  Set forth on Schedule 6.17 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date.  Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by the Borrower or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from the Borrower or any Subsidiary does not infringe on the rights of any
Person.  As of the Closing Date, none of the IP Rights owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement other than
(a) licenses of software in the ordinary course of business to customers, value
added resellers and distributors, (b) licenses of trademarks and tradenames in
the ordinary course of business to value added resellers and distributors and
(c) as set forth on Schedule 6.17.

           6.18   Solvency.

          The Loan Parties are Solvent on a consolidated basis.

           6.19   [Reserved].

           6.20   Business Locations.

          Set forth on Schedule 6.20(a) is a list of all real property located
in the United States that is owned or leased by the Loan Parties as of the
Closing Date.  Set forth on Schedule 6.20(b) is a list of all locations where
any tangible personal property of any Loan Party is located as of the Closing
Date.  Set forth on Schedule 6.20(c) is the chief executive office of each Loan
Party as of the Closing Date.  The exact legal name and state of organization of
each Loan Party is as set forth on the signature pages hereto.

           6.21   Brokers’ Fees.

          Neither the Borrower nor any Subsidiary has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the Loan
Documents.

           6.22   Labor Matters.

          There are no collective bargaining agreements (other than the
collective bargaining arrangement applicable to the Acquired Company and its
Subsidiaries in France) or Multiemployer Plans covering the employees of the
Borrower or any Subsidiary as of the Closing Date and neither the Borrower nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

AFFIRMATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than any indemnity obligations that, by their
terms, survive the termination of this Agreement) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Loan Parties
shall and shall cause each Subsidiary to:

           7.01   Financial Statements.

          Deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

 

               (a)     as soon as available, but in any event within ninety days
after the end of each fiscal year of the Borrower, (i) a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) a
Consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in comparative form the figures for the previous year, all in reasonable
detail and certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP; and

 

 

 

               (b)     as soon as available, but in any event within forty-five
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, a consolidated and Consolidating balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and Consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

 

 

As to any information contained in materials furnished pursuant to Section
7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           7.02   Certificates; Other Information.

          Deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:

 

               (a)     concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;

 

 

 

               (b)     at least 30 days prior to the end of each fiscal year of
the Borrower, beginning with the fiscal year ending December 31, 2003, an annual
business plan and budget of the Borrower and its Subsidiaries containing, among
other things, pro forma financial statements for each quarter of the next fiscal
year.

 

 

 

               (c)     concurrently with the delivery of the financial
statements referred to in Sections 7.01(a) and (b), a certificate of a
Responsible Officer of the Borrower containing information regarding the amount
of all Dispositions, Involuntary Dispositions, Debt Issuances, Equity Issuances
and Acquisitions that occurred during the period covered by such financial
statements.

 

 

 

               (d)     promptly after any request by the Administrative Agent or
any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

 

 

 

               (e)     promptly after the same are available, (i) copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or to a holder of any Indebtedness owed by the
Borrower or any Subsidiary in its capacity as such a holder and not otherwise
required to be delivered to the Administrative Agent pursuant hereto and (ii)
upon the request of the Administrative Agent, all reports and written
information to and from the United States Environmental Protection Agency, or
any state or local agency responsible for environmental matters, the United
States Occupational Health and Safety Administration, or any state or local
agency responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters;

 

 

 

               (f)     promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and

 

 

 

               (g)    concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a certificate of a Responsible Officer
of the Borrower (i) listing (A) all applications, if any, for Copyrights,
Patents or Trademarks (each such term as defined in the Security Agreement) made
since the date of the prior certificate (or, in the case of the first such
certificate, the Closing Date), (B) all issuances of registrations or letters on
existing applications for Copyrights, Patents and Trademarks (each such term as
defined in the

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Security Agreement) entered into since the date of the prior certificate (or, in
the case of the first such certificate, the Closing Date), and (C) all Trademark
Licenses, Copyright Licenses and Patent Licenses (each such term as defined in
the Security Agreement) entered into since the date of the prior certificate
(or, in the case of the first such certificate, the Closing Date), and (ii)
attaching the insurance binder or other evidence of insurance for any insurance
coverage of the Borrower or any Subsidiary that was renewed, replaced or
modified during the period covered by such financial statements.

          Documents required to be delivered pursuant to Section 7.01(a) or (b)
or Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Administrative Agent and each of the Lenders.  Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

           7.03   Notices.

          (a)     Promptly notify the Administrative Agent and each Lender of
the occurrence of any Default.

          (b)     Promptly notify the Administrative Agent and each Lender of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws.

          (c)     Promptly notify the Administrative Agent and each Lender of
the occurrence of any ERISA Event.

          (d)     Promptly notify the Administrative Agent and each Lender of
any material change in accounting policies or financial reporting practices by
the Borrower or any Subsidiary.

          (e)     Upon the reasonable written request of the Administrative
Agent following the occurrence of any event or the discovery of any condition
which the Administrative Agent or the Required Lenders reasonably believe has
caused (or could be reasonably expected to cause) the representations and
warranties set forth in Section 6.09 to be untrue in any material respect, the
Loan Parties will furnish or cause to be furnished to the Administrative Agent,
at the Loan Parties’ expense, a report of an environmental assessment of
reasonable scope, form and depth, (including, where appropriate, invasive soil
or groundwater sampling)

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by a consultant reasonably acceptable to the Administrative Agent as to the
nature and extent of the presence of any Materials of Environmental Concern on
any Real Properties (as defined in Section 6.09) and as to the compliance by the
Borrower or any Subsidiary with Environmental Laws at such Real Properties.  If
the Loan Parties fail to deliver such an environmental report within
seventy-five (75) days after receipt of such written request then the
Administrative Agent may arrange for same, and the Loan Parties hereby grant to
the Administrative Agent and its representatives access to the Real Properties
to reasonably undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Loan Parties on demand and added to the obligations secured by
the Collateral Documents.

          Each notice pursuant to this Section 7.03(a) through (e) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

           7.04   Payment of Obligations.

          Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary; (b) all lawful claims which, if unpaid, would
by law become a Lien upon its property, except for those claims that the
Borrower or such Subsidiary is contesting in good faith and by appropriate
proceedings; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.

           7.05   Preservation of Existence, Etc.

          (a)     Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05.

          (b)     Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

          (c)     Preserve or renew all of its material registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

           7.06   Maintenance of Properties.

          (a)     Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted.

          (b)     Make all necessary repairs thereto and renewals and
replacements thereof, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

          (c)     Use the standard of care typical in the industry in the
operation and maintenance of its facilities.

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           7.07   Maintenance of Insurance.

          Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.   The Administrative Agent shall be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled.

           7.08   Compliance with Laws.

          Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

           7.09   Books and Records.

          (a)     Maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower or such Subsidiary, as the case may be.

          (b)     Maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

           7.10   Inspection Rights.

          (a)     Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the reasonable expense of the Borrower and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
reasonable expense of the Borrower at any time during normal business hours and
without advance notice.

          (b)     If requested by the Administrative Agent in its sole
discretion, permit the Administrative Agent, and its representatives, upon
reasonable advance notice to the Borrower, to conduct an annual audit of the
Collateral at the reasonable expense of the Borrower.

          (c)     If requested by the Administrative Agent in its sole
discretion, promptly deliver to the Administrative Agent (a) asset appraisal
reports with respect to all of the real and personal property owned by the
Borrower and its Subsidiaries (including the Acquired Company and its
Subsidiaries), and

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) a written audit of the accounts receivable, inventory, payables, controls
and systems of the Borrower and its Subsidiaries (including the Acquired Company
and its Subsidiaries).

           7.11   Use of Proceeds.

          Use the proceeds of the Credit Extensions (a) to finance working
capital, capital expenditures and other lawful corporate purposes and (b) to
finance the purchase price of the Transaction, provided that in no event shall
the proceeds of the Credit Extensions be used in contravention of any Law or of
any Loan Document.

           7.12   Additional Subsidiaries.

 

(a)     Within thirty (30) days after the acquisition or formation of any
Subsidiary:

 

 

 

          (i)     notify the Administrative Agent thereof in writing, together
with (A) jurisdiction of formation, (B) number of shares of each class of
Capital Stock outstanding, (C) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Borrower or any Subsidiary and
(D) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and

 

 

 

          (ii)     if such Subsidiary is a Domestic Subsidiary, cause such
Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (B) deliver to
the Administrative Agent documents of the types referred to in Sections 5.01(n)
and (o) and favorable opinions of counsel to such Person (which shall cover,
among other things, the legality, validity, binding effect and enforceability of
the documentation referred to in clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

 

 

(b)     Within sixty (60) days after the acquisition or formation of any Foreign
Subsidiary, pledge to the Administrative Agent the Capital Stock of such Foreign
Subsidiary required to be pledged to the Administrative Agent pursuant to
Section 7.14, together with undated stock powers executed in blank (unless the
pledge of any such Capital Stock is not perfected by deliveries under the law of
the jurisdiction of formation of such Person or is prohibited by law).  In the
event that foreign laws affecting the pledge of the Capital Stock of a Foreign
Subsidiary prohibit the delivery of stock certificates or powers for such
Foreign Subsidiary, or if a pledge of such Capital Stock is not perfected under
applicable law by such deliveries, the applicable Loan Party shall take such
other action as necessary to cause the Administrative Agent to have a perfected,
first priority security interest in such Capital Stock.

           7.13   ERISA Compliance.

          Do, and cause each of its ERISA Affiliates to do, each of the
following: (a) maintain each Plan in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state law; (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification; and (c) make all required
contributions to any Plan subject to Section 412 of the Internal Revenue Code.

           7.14   Pledged Assets.

          Except as provided in Section 7.12 and Section 7.15, each Loan Party
will (i) cause all of its owned and leased real and personal Property other than
Excluded Property to be subject at all times to

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

first priority, perfected and, in the case of owned or ground leased real
Property, title insured Liens in favor of the Administrative Agent, to secure
the Obligations pursuant to the terms and conditions of the Collateral Documents
and such other additional security documents as the Administrative Agent shall
reasonably request, subject in any case to Permitted Liens (it being understood
that security documents other than the Collateral Documents, such as account
control agreements, life insurance policy assignments, etc. are not required to
be delivered under this Section 7.14 unless the Administrative Agent shall
request such security documents) and (ii) deliver such other documentation as
the Administrative Agent may reasonably request in connection with the
foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 5.01(o), all in form,
content and scope reasonably satisfactory to the Administrative Agent.  Without
limiting the generality of the above, subject to Section 7.12, the Loan Parties
will cause 100% of the issued and outstanding Capital Stock of each Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Collateral Documents or such other security documents as the Administrative
Agent shall reasonably request.  Notwithstanding the foregoing, subject to
Sections 7.12 and 7.15, the Loan Parties will cause 65% (or such greater
percentage that, due to a change in an applicable Law after the date hereof, (1)
could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (2) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each First Tier Foreign Subsidiary to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent pursuant to the terms and conditions of the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request.

           7.15   Post-Closing Deliverables.

          (a)     Lien Waivers.  Use commercially reasonable efforts to obtain
landlord consents and lien waivers, in form and substance reasonably
satisfactory to the Administrative Agent, with respect to Collateral held on
leased premises as reasonably required by the Administrative Agent.

          (b)     Stock of Foreign Subsidiaries.  Within sixty (60) days of the
Closing Date, pledge to the Administrative Agent the Capital Stock of each
Foreign Subsidiary existing on the Closing Date required to be pledged to the
Administrative Agent pursuant to Section 7.14, together with stock certificates
and undated stock powers executed in blank (unless the pledge of any such
Capital Stock is not perfected by such deliveries under the law of the
jurisdiction of formation of such Person or is prohibited by law).  In the event
that foreign laws affecting the pledge of the Capital Stock of a Foreign
Subsidiary prohibit the delivery of such certificates or powers for such Foreign
Subsidiary, the applicable Loan Party shall take such other action as necessary
to cause the Administrative Agent to have a perfected, first priority security
interest in such Capital Stock.  Notwithstanding the foregoing, the parties
hereto agree that if Swenam Holdings BV (“BV”) is merged into or contributed to
a newly formed First Tier Foreign Subsidiary (“CV”) within sixty (60) days of
the Closing Date, the Borrower shall not be required to pledge the Capital Stock
of BV as required by Section 7.14 within 60 days of the Closing Date, but the
Borrower shall be required, within sixty (60) days of the Closing Date, to
pledge to the Administrative Agent the Capital Stock of CV required to be
pledged to the Administrative Agent pursuant to Section 7.14,

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

pursuant to a pledge agreement and other documents reasonably satisfactory to
the Administrative Agent.

          (c)     Legal Opinions.  Within sixty (60) days of the Closing Date,
with respect to the Capital Stock pledged to the Administrative Agent pursuant
to Section 7.15(b), deliver to the Administrative Agent an opinion of counsel
reasonably satisfactory to the Administrative Agent regarding, among other
things, the attachment and perfection of the Administrative Agent’s security
interest in the Capital Stock of each First Tier Foreign Subsidiary and the
authorized, issued and outstanding shares of, and ownership of, the Capital
Stock of each such First Tier Foreign Subsidiary.

          (d)     Acquired Company Financial Statements.  On or before January
15, 2003, deliver to the Administrative Agent and each Lender, in form and
detail satisfactory to the Administrative Agent and the Lenders, consolidated
financial statements of the Acquired Company and its Subsidiaries for the fiscal
years ended September 30, 2001 and September 30, 2002, including balance sheets
and income and cash flow statements, audited by independent public accountants
of recognized national standing and prepared in conformity with GAAP, together
with supplemental schedules, balance sheets and income statements for Trophy and
Trophy and its Subsidiaries on a consolidated basis containing financial
information for Trophy consistent with the Acquired Company Statutory Financial
Statements for such fiscal year delivered to the Administrative Agent and the
Lenders pursuant to Section 5.01(c)(iii).

          (e)     FAC Loan Documents.  On or before January 3, 2003, deliver to
the Administrative Agent the original documents evidencing the FAC Loan,
accompanied by an endorsement for the benefit of the Administrative Agent in a
form reasonably acceptable to the Administrative Agent.

           7.16   Interest Rate Protection Agreements.

          Within sixty (60) days of the Closing Date, the Borrower shall enter
into interest rate protection agreements (protecting against fluctuations in
interest rates) reasonably acceptable to the Administrative Agent, which
agreements shall provide coverage in an amount equal to $15,000,000 and for a
duration of at least three years.

ARTICLE VIII

NEGATIVE COVENANTS

          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than any indemnity obligations that, by their
terms, survive the termination of this Agreement) shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

           8.01   Liens.

          Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

            (a)     Liens pursuant to any Loan Document;

 

 

 

            (b)     Liens existing on the date hereof and listed on Schedule
8.01 and any renewals, refinancings or extensions thereof, provided that the
property covered thereby is not increased

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

and any renewal, refinancing or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

 

 

 

            (c)     Liens (other than Liens imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

 

 

            (d)     statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law or pursuant to customary reservations or retentions of title arising in the
ordinary course of business, provided that such Liens secure only amounts not
yet due and payable or, if due and payable, are unfiled and no other action has
been taken to enforce the same or are being contested in good faith by
appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established;

 

 

 

            (e)     pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

 

 

            (f)     deposits to secure the performance of bids, trade contracts,
licenses and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

 

 

            (g)     easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

 

 

            (h)     Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not in excess of the Threshold
Amount (except to the extent covered by independent third-party insurance as to
which the insurer has acknowledged in writing its obligation to cover), unless
any such judgment remains undischarged for a period of more than thirty
consecutive days during which execution is not effectively stayed;

 

 

 

            (i)     Liens securing Indebtedness permitted under Section 8.03(e);
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the Property being acquired on the date of acquisition and (iii) such Liens
attach to such Property concurrently with or within ninety days after the
acquisition thereof;

 

 

 

            (j)     leases, licenses or subleases granted to others not
interfering in any material respect with the business of the Borrower or any
Subsidiary;

 

 

 

            (k)     any interest or title of a lessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;

 

 

 

            (l)     Liens deemed to exist in connection with Investments in
repurchase agreements permitted under Section 8.02;

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            (m)     normal and customary rights of setoff upon deposits of cash
in favor of banks or other depository institutions;

 

 

 

            (n)     Liens of a collection bank arising under Section 4-210 of
the Uniform Commercial Code (or equivalent in foreign jurisdictions) on items in
the course of collection; and

 

 

 

            (o)     Liens of sellers of goods to the Borrower and any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business, covering only
the goods sold and securing only the unpaid purchase price for such goods and
related expenses.

           8.02   Investments.

          Make any Investments, except:

 

            (a)     Investments held by the Borrower or such Subsidiary in the
form of cash or Cash Equivalents;

 

 

 

            (b)     Investments existing as of the Closing Date and set forth in
Schedule 8.02;

 

 

 

            (c)     Investments in any Person that is a Loan Party prior to
giving effect to such Investment;

 

 

 

            (d)     Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

 

 

            (e)     Guarantees permitted by Section 8.03;

 

 

 

            (f)     Investments (not including the Investments contemplated by
the Transaction and set forth on Schedule 8.02) by the Loan Parties in Foreign
Subsidiaries in an amount not to exceed $5,000,000 in the aggregate at any time
outstanding;

 

 

 

            (g)     Investments by any Foreign Subsidiary in another Foreign
Subsidiary; and

 

 

 

            (h)     at any time after December 31, 2003, Permitted Acquisitions.

           8.03   Indebtedness.

          Create, incur, assume or suffer to exist any Indebtedness, except:

 

            (a)     Indebtedness under the Loan Documents;

 

 

 

            (b)     Indebtedness of the Borrower and its Subsidiaries set forth
in Schedule 8.03 (and renewals, refinancings and extensions thereof on terms and
conditions not materially less favorable to the applicable debtor(s));

 

 

 

            (c)     intercompany Indebtedness permitted under Section 8.02;

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            (d)     obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

 

 

 

            (e)     purchase money Indebtedness (including obligations in
respect of Capital Leases or Synthetic Leases) hereafter incurred by the
Borrower or any of its Subsidiaries to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof, provided that (i) the total of
all such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $3,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing; and

 

 

 

            (f)     Guarantees with respect to Indebtedness permitted under
clauses (a) through (e) of this Section 8.03.

           8.04   Fundamental Changes.

          Merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of related
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding
the foregoing provisions of this Section 8.04 but subject to the terms of
Sections 7.12 and 7.14, (a) the Borrower may merge or consolidate with any of
its Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Loan Party other than the Borrower may merge or consolidate
with or into or dispose of all or substantially all of its assets to any other
Loan Party provided that such Loan Party shall be the continuing or surviving
entity, (c) any Foreign Subsidiary may be merged or consolidated with or into or
dispose of all or substantially all of its assets to any Loan Party provided
that such Loan Party shall be  the continuing or surviving entity, (d) any
Foreign Subsidiary may be merged or consolidated with or into or dispose of all
or substantially all of its assets to any other Foreign Subsidiary, (e) any Loan
Party other than the Borrower may wind up or dissolve itself so long as it
transfers all of its assets to another Loan Party prior to or as part of such
dissolution or wind up, (f) any Foreign Subsidiary may wind up or dissolve
itself so long as it transfers all of its assets to another Foreign Subsidiary
prior to or as part of such dissolution or wind up and (g) any Loan Party may
merge with any Person that is not a Loan Party in connection with a Permitted
Acquisition provided that such Loan Party shall be the continuing or surviving
entity.

           8.05   Dispositions.

          Make any Disposition unless (a) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneous with
consummation of the transaction and shall be in an amount not less than the fair
market value of the Property disposed of, (b) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.16, (c) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary (other than a
transfer of qualifying director shares), (d) such transaction does not involve a
sale or other disposition of receivables other than receivables owned by or
attributable to other Property concurrently being disposed of in a transaction
otherwise permitted under this Section 8.05 and (e) the aggregate net book value
of all of the assets sold or otherwise disposed of by the Borrower and its
Subsidiaries in all such Dispositions shall not

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

exceed $1,000,000 during the term of this Agreement.  Notwithstanding the
foregoing, Trophy may dispose of Trophy Indonesia at any time in accordance with
the terms of the Purchase Agreement.

           8.06   Restricted Payments.

          Declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except that:

 

            (a)     any Subsidiary may make dividends to any Loan Party or any
Subsidiary which is the parent company of such Subsidiary;

 

 

 

            (b)     the Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the Capital Stock of
such Person;

 

 

 

            (c)     the Borrower and each Subsidiary may issue Capital Stock in
exchange solely for other Capital Stock issued by the Borrower or such
Subsidiary, as applicable; and

 

 

 

            (d)     the Borrower may repurchase fractional shares of its Capital
Stock resulting from a conversion of any preferred stock of the Borrower into
common stock of the Borrower.

           8.07   Change in Nature of Business.

          Engage in any material line of business substantially different from
those lines of business conducted by the Borrower and its Subsidiaries on the
Closing Date (after giving effect to the Transaction) or any business
substantially related or incidental thereto.

           8.08   Transactions with Affiliates and Insiders.

          Enter into or permit to exist any transaction or series of
transactions with any officer, director or Affiliate of such Person other than
(a) advances of working capital to any Loan Party, (b) transfers of cash and
assets to any Loan Party, (c) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (d)
normal and reasonable compensation and reimbursement of expenses of officers and
directors and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

           8.09   Burdensome Agreements.

          (a)     Except as set forth on Schedule 8.09, enter into, or permit to
exist, any Contractual Obligation that encumbers or restricts on the ability of
any such Person to (i) pay dividends or make any other distributions to any Loan
Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party,
(v) pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03(e), provided that any such restriction contained
therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

that any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien or (4) customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 8.05 pending the consummation of such sale.

          (b)     Except as set forth on Schedule 8.09, enter into, or permit to
exist, any Contractual Obligation that prohibits or otherwise restricts the
existence of any Lien upon any of its Property in favor of the Administrative
Agent (for the benefit of the Lenders) for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such Property is given as security for the
Obligations, except (i) any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(e), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (ii) in connection with any Permitted Lien or any document
or instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien and (iii) pursuant to customary restrictions and conditions contained in
any agreement relating to the sale of any Property permitted under Section 8.05,
pending the consummation of such sale.

           8.10   Use of Proceeds.

          Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

           8.11   Financial Covenants.

          (a)     Consolidated Net Worth.  Permit Consolidated Net Worth at any
time to be less than the sum of (i) $78,000,000 plus (ii) 90% of the R&D
Shortfall, to the extent positive, increased on a cumulative basis as of the end
of each fiscal quarter of the Borrower, commencing with the fiscal quarter
ending December 31, 2002 by an amount equal to 75% of Consolidated Net Income
for the fiscal quarter then ended (without deductions for any losses) plus 100%
of the amount of all Equity Issuances after the Closing Date.

          (b)     Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than (i)
for any fiscal quarter ending during the period from the Closing Date to and
including June 30, 2003, 2.25:1.0, and (ii) for any fiscal quarter ending on and
after July 1, 2003, 1.75:1.0.

          (c)     Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 1.50:1.0.

          (d)     Consolidated EBITDA. 

 

            (i)     As of the end of any fiscal quarter of the Borrower, permit
Consolidated EBITDA (less the portion of Consolidated EBITDA attributable to the
Acquired Company and its Subsidiaries) to be less than $12,000,000 for the
period of four consecutive fiscal quarters then ending.

 

 

 

            (ii)     As of the end of any fiscal quarter of the Borrower, permit
the portion of Consolidated EBITDA attributable to the Acquired Company and its
Subsidiaries to be less than $8,000,000 for the period of four consecutive
fiscal quarters then ending.

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          (e)        Consolidated Asset Coverage Ratio. Permit the Consolidated
Asset Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.75:1.0.

           8.12   Prepayment of Other Indebtedness, Etc.

          (a)        Amend or modify any of the terms of any Indebtedness of the
Borrower or any Subsidiary (other than Indebtedness arising under the Loan
Documents) if such amendment or modification would add or change any terms in a
manner materially adverse to the Borrower or any Subsidiary, or shorten the
final maturity or average life to maturity or require any payment to be made
sooner than originally scheduled or increase the interest rate applicable
thereto, except to the extent the incurrence of such Indebtedness as so amended
would be permitted hereunder.

          (b)     After the occurrence and during the continuation of any
Default or Event of Default, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Indebtedness of the Borrower or any
Subsidiary (other than Indebtedness arising under the Loan Documents).

           8.13   Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.

          (a)        Amend, modify or change its Organization Documents in a
manner materially adverse to the Lenders.

          (b)        Change its fiscal year (other than any change by a
Subsidiary to match its fiscal year with that of the Borrower).

          (c)        Without providing ten (10) days prior written notice to the
Administrative Agent, change its name, state of formation or form of
organization.

           8.14   Ownership of Subsidiaries.

          Notwithstanding any other provisions of this Agreement to the
contrary, (i) permit any Person (other than the Borrower or any Wholly Owned
Subsidiary of the Borrower) to own any Capital Stock of any Subsidiary of the
Borrower, except (a) to qualify directors where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Capital Stock of Foreign Subsidiaries or (b) for shares of Capital Stock issued
by PracticeWorks Limited pursuant to the Warrant Agreement, (ii) permit any
Subsidiary of the Borrower to issue or have outstanding any shares of preferred
Capital Stock or (iii)  create, incur, assume or suffer to exist any Lien on any
Capital Stock of any Subsidiary of the Borrower, except for Permitted Liens.

           8.15   Sale Leasebacks.

          Enter into any Sale and Leaseback Transaction.

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

           9.01   Events of Default.

          Any of the following shall constitute an Event of Default:

 

            (a)     Non-Payment.  The Borrower or any other Loan Party fails to
pay (i) when and as required to be paid herein, in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three days after the same becomes due, any interest on any Loan or on any
L/C Obligation, or any commitment fee or other fee due hereunder, or (iii)
within five days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

 

 

 

            (b)     Specific Covenants.  The Borrower fails to perform or
observe any term, covenant or agreement contained in any of Section 7.03(a),
7.05(a), 7.11, 7.12, 7.15 or 7.16 or Article VIII or

 

 

 

            (c)     Other Covenants. The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 7.01, Section 7.02
or Section 7.10 and such failure continues for 5 Business Days after the earlier
of a Responsible Officer of a Loan Party becoming aware of such failure or
notice thereof by the Administrative Agent; or

 

 

 

            (d)     Other Defaults.  Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in subsection (a), (b) or (c)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for thirty days after the earlier of a Responsible
Officer of a Loan Party becoming aware of such failure or notice thereof by the
Administrative Agent; or

 

 

 

            (e)     Representations and Warranties.  Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made; or

 

 

 

            (f)     Cross-Default.  (i) The Borrower or any Subsidiary (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after giving effect to any
grace or cure periods) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required and after giving effect to any grace or cure
periods, such Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii)

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

 

 

            (g)     Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty calendar days, or an order for relief is
entered in any such proceeding; or

 

 

 

            (h)     Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or

 

 

 

            (i)     Judgments.  There is entered against the Borrower or any
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

 

 

            (j)     ERISA.  (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

 

 

            (k)     Invalidity of Loan Documents.  Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any Subsidiary contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

 

 

            (l)     Change of Control.  There occurs any Change of Control.

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           9.02   Remedies Upon Event of Default.

          If any Event of Default occurs and is continuing, the Administrative
Agent shall, at the request of, or may, with the consent of, the Required
Lenders, take any or all of the following actions:

 

            (a)     declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

 

 

            (b)     declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

 

 

            (c)     require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and

 

 

 

            (d)     exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

           9.03   Application of Funds.

          After the exercise of remedies provided for in Section 9.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

 

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, fees, premiums and scheduled
periodic payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 8.03(d), ratably among the
Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) in
proportion to the respective amounts described in this clause Third held by
them;

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and breakage, termination or other
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted by Section 8.03(d), and to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) in proportion to the respective amounts described in this
clause Fourth held by them; and

 

 

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

          Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

ARTICLE X

ADMINISTRATIVE AGENT

           10.01   Appointment and Authorization of Administrative Agent. 

          (a)     Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

          (b)     The L/C Issuer shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article X and in the definition of
“Agent-Related Person” included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           10.02   Delegation of Duties.

          The Administrative Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

           10.03   Liability of Administrative Agent.

          No Agent-Related Person shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Loan Party or any other party
to any Loan Document to perform its obligations hereunder or thereunder.  No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any Affiliate thereof.

           10.04   Reliance by Administrative Agent. 

          (a)     The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

          (b)     For purposes of determining compliance with the conditions
specified in Section 5.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           10.05   Notice of Default.

          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.”  The Administrative Agent will notify the Lenders of its
receipt of any such notice.  The Administrative Agent shall take such action
with respect to such Default as may be directed by the Required Lenders in
accordance with Article IX; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable or in the
best interest of the Lenders.

           10.06   Credit Decision; Disclosure of Information by Administrative
Agent.

          Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession.  Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder.  Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

           10.07   Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

           10.08   Administrative Agent in its Individual Capacity.

          Bank of America and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Bank of America were not the Administrative Agent or the L/C Issuer
hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that the Administrative Agent
shall be under no obligation to provide such information to them.  With respect
to its Loans, Bank of America shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent or the L/C Issuer, and the terms “Lender”
and “Lenders” include Bank of America in its individual capacity.

           10.09   Successor Administrative Agent.

          The Administrative Agent may resign as Administrative Agent upon
thirty days’ notice to the Lenders; provided that any such resignation by Bank
of America shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor administrative agent
for the Lenders, which successor administrative agent shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed). 
If no successor administrative agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor
administrative agent from among the Lenders.  Upon the acceptance of its
appointment as successor administrative agent hereunder, the Person acting as
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent, L/C Issuer and Swing Line Lender
and the respective terms “Administrative Agent”, “L/C Issuer” and “Swing Line
Lender” shall mean such successor administrative agent, Letter of Credit issuer
and swing line lender, and the retiring Administrative Agent’s appointment,
powers and duties in such capacities shall be terminated without any other
further act or deed on its behalf.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article X
and Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor administrative agent has accepted appointment as
Administrative Agent by the date thirty days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of the Administrative Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above.

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           10.10   Administrative Agent May File Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

            (a)     to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel (including
reasonable and actual fees and expenses of counsel) and all other amounts due
the Lenders and the Administrative Agent under Sections 2.03(i) and (j), 2.09
and 11.04) allowed in such judicial proceeding; and

 

 

 

            (b)     to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel (including reasonable and actual
fees and expenses of counsel), and any other amounts due the Administrative
Agent under Sections 2.09 and 11.04.

          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

           10.11   Collateral and Guaranty Matters.

          The Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion,

 

            (a)     to release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition or Investment in any Person other than
a Loan Party permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;

 

 

 

            (b)     to subordinate any Lien on any Property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such Property that is permitted by Section 8.01(i); and

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            (c)     to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.11.

           10.12   Other Agents; Arrangers and Managers. 

          None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” “documentation
agent,” “co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger”
or “co-arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE XI

MISCELLANEOUS

           11.01   Amendments, Etc.

          No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
received by the Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:

 

            (a)     extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 9.02) without the
written consent of such Lender (it being understood and agreed that a waiver of
any condition precedent set forth in Section 5.02 or of any Default or Event of
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

 

 

 

            (b)     postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal (excluding mandatory prepayments),
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

 

 

            (c)     reduce the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided, however, that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            (d)     change Section 2.13 or Section 9.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly affected thereby;

 

 

 

            (e)     change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender directly affected thereby;

 

 

 

            (f)     except in connection with a Disposition permitted under
Section 8.05, release all or substantially all of the Collateral without the
written consent of each Lender directly affected thereby; or

 

 

 

            (g)     release the Borrower or, except in connection with a merger
or consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors, from its or their
obligations under the Loan Documents without the written consent of each Lender
directly affected thereby;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

           11.02   Notices and Other Communications; Facsimile Copies.

          (a)     General.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission).  All such written notices shall be
mailed, faxed or delivered to the applicable address, facsimile number or
(subject to subsection (c) below) electronic mail address, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

            (i)     if to the Borrower, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 11.02 or to
such other address, facsimile number, electronic mail

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

 

 

            (ii)     if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender.

          All such notices and other communications shall be deemed to be given
or made upon the earlier to occur of (i) actual receipt by the relevant party
hereto and (ii) (A) if delivered by hand or by courier, when signed for by or on
behalf of the relevant party hereto; (B) if delivered by mail, four Business
Days after deposit in the mails, postage prepaid; (C) if delivered by facsimile,
when sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
subsection (c) below), when delivered; provided, however, that notices and other
communications to the Administrative Agent, the L/C Issuer and the Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

          (b)     Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

          (c)     Limited Use of Electronic Mail.  Electronic mail and internet
and intranet websites may be used only to distribute routine communications,
such as financial statements and other information as provided in Section 7.02,
and to distribute Loan Documents for execution by the parties thereto, and may
not be used for any other purpose.

          (d)     Reliance by Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower;
provided that such indemnity shall not be available to the extent such losses,
costs, expenses and liabilities resulted from the gross negligence or willful
misconduct of such Agent-Related Person or Lender.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

           11.03   No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights,

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

           11.04   Attorney Costs, Expenses and Taxes.

          The Borrower agrees (a) to pay or reimburse the Administrative Agent
for all reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, negotiation and execution of this Agreement and
the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and costs and expenses in connection with
the use of Intralinks, Inc. or other similar information transmission systems in
connection with this Agreement, and (b) to pay or reimburse the Administrative
Agent and each Lender for all costs and expenses incurred in connection with the
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs.  The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender.  All amounts due under this Section 11.04 shall be payable within
ten Business Days after demand therefor.  The agreements in this Section shall
survive the termination of the Aggregate Revolving Commitments and repayment of
all other Obligations.

           11.05   Indemnification by the Borrower.

          Whether or not the transactions contemplated hereby are consummated,
the Borrower agrees to indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to the Borrower, any Subsidiary or
any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  All amounts due under this Section 11.05 shall be payable within
ten Business Days after demand therefor.  The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

          An Indemnitee shall give prompt written notice to the Borrower of any
actual or prospective claim, litigation, investigation or proceeding that is, in
each case, commenced or asserted in writing and in respect of which
indemnification may be sought hereunder, provided that the omission to so notify
the Borrower will not relieve a Loan Party from any liability it may have under
this Section 11.05.

           11.06   Payments Set Aside.

          To the extent that any payment by or on behalf of any Loan Party is
made to the Administrative Agent or any Lender, or the Administrative Agent or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.

           11.07   Successors and Assigns.

          (a)     The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

          (b)     Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund (as defined in subsection
(g) of this Section) with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments, and rights and obligations with
respect thereto, assigned, except that this clause (ii) shall not apply to
rights in respect of Swing Line Loans; (iii) any assignment of a Revolving
Commitment must be approved by the Administrative Agent, the L/C Issuer and the
Swing Line Lender unless the Person that is the proposed assignee is itself a
Lender (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) of this Section,
from and after the effective date specified in each Assignment and Assumption,
the Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, 11.04 and 11.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.


          (c)     The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

          (d)     Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that directly affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of Sections 3.01, 3.04 and 3.05  to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.09  as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

          (e)     A Participant shall not be entitled to receive any greater
payment under Section 3.01 or 3.04  than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
11.15 as though it were a Lender.

          (f)     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

          (g)     As used herein, the following terms have the following
meanings:

 

            “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person) approved in writing by (i) the Administrative Agent, the L/C Issuer and
the Swing Line Lender, and (ii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

 

 

            “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

 

 

 

            “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

          (h)     Notwithstanding anything to the contrary contained herein, if
at any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon thirty days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           11.08   Confidentiality.

          Each of the Administrative Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority, provided that unless prohibited by applicable Law, each Lender shall
notify the Borrower of any disclosure of Information requested of such Lender
pursuant to any subpoena or similar legal process prior to such disclosure;
(c) to the extent  required by applicable laws or regulations or by any subpoena
or similar legal process, provided that the Administrative Agent or such Lender
will promptly notify the Borrower or any such required disclosure and shall
cooperate with the Borrower at the Borrower’s expense, in obtaining a suitable
order protecting the confidentiality of such information, (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Loan
Parties; (g) with the consent of the Borrower; (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates. 
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.  For the purposes of this Section,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

           11.09   Set-off.

          In addition to any rights and remedies of the Lenders provided by law,
upon the occurrence and during the continuance of any Event of Default, each
Lender and any Affiliate of any Lender is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender hereunder or under any other Loan Document, now
or hereafter existing, irrespective of whether or not the Administrative Agent
or such Lender shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Each Lender agrees promptly to

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

           11.10   Interest Rate Limitation.

          Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

           11.11   Counterparts.

          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

           11.12   Integration.

          This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement.  Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

           11.13   Survival of Representations and Warranties.

          All representations and warranties made hereunder and in any other
Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

           11.14     Severability.

          If any provision of this Agreement or the other Loan Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

           11.15   Tax Forms.

 

            (a)     (i)  Each Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Internal Revenue Code (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Foreign Lender by the Borrower pursuant to
this Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code.  Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement, (B)
promptly notify the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws that the Borrower make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.

 

 

 

            (ii)     Each Foreign Lender, to the extent it does not act or
ceases to act for its own account with respect to any portion of any sums paid
or payable to such Lender under any of the Loan Documents (for example, in the
case of a typical participation by such Lender), shall deliver to the
Administrative Agent on the date when such Foreign Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Lender as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Lender acts for its own account that is not
subject to U.S. withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.

 

 

 

            (iii)    The Borrower shall not be required to pay any additional
amount to any Foreign Lender under Section 3.01 (A) with respect to any Taxes
required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits with an IRS Form
W-8IMY pursuant to this Section 11.15(a) or (B) if such Lender shall have failed
to satisfy the foregoing provisions of this Section 11.15(a); provided that if
such Lender shall have satisfied the requirement of this Section 11.15(a) on the
date such Lender became a Lender or

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 11.15(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

 

 

 

            (iv)     The Administrative Agent may, without reduction, withhold
any Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrower is not required to pay
additional amounts under this Section 11.15(a).

 

 

 

            (b)     Upon the request of the Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Internal Revenue Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9.  If such Lender fails to deliver such
forms, then the Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Internal Revenue Code, without reduction.

 

 

 

            (c)     If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Revolving Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

           11.16   Replacement of Lenders.

 

            Under any circumstances set forth herein providing that the Borrower
shall have the right to replace a Lender as a party to this Agreement, the
Borrower may, upon notice to such Lender and the Administrative Agent, replace
such Lender by causing such Lender to assign its Commitment and outstanding
Loans (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 11.07(b) to one or more other Lenders or Eligible Assignees
procured by the Borrower; provided, however, that if the Borrower elects to
exercise such right with respect to any Lender pursuant to Section 3.06(b), it
shall be obligated to replace all Lenders that have made similar requests for
compensation pursuant to Section 3.01 or 3.04.  The Borrower shall (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement (including any amounts payable pursuant to
Section 3.05), (y) provide appropriate assurances and indemnities (which may
include letters of credit) to the L/C Issuer and the Swing Line Lender as each
may reasonably require with respect to any continuing obligation to fund
participation interests in any L/C Obligations or any Swing Line Loans then
outstanding, and (z) release such Lender from its obligations under the Loan
Documents.  Any Lender being replaced shall execute and deliver an Assignment
and Assumption with respect to such Lender’s Commitment and outstanding Loans
and participations in L/C Obligations and Swing Line Loans.

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           11.17   Governing Law.

          (a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

          (b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN CHARLOTTE, NORTH CAROLINA OR OF THE UNITED STATES FOR THE
WESTERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

           11.18   Waiver of Right to Trial by Jury.

          EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

           11.19   Judgment Currency.

          If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Loan
Parties in respect of any such sum due from them to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent and/or the Lenders from the Loan
Parties in the Agreement Currency, the Borrower agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify the Administrative Agent,
the Lenders or such other Person to whom such obligation was owing against such
loss.  If the amount of the Agreement Currency so purchased is greater than the
sum originally due to the Administrative Agent and/or the Lenders in such
currency, the Administrative Agent and the Lenders agree to return the amount of
any excess to the Borrower (or to any other Person who may be entitled thereto
under applicable law).

          11.20     Release of Collateral and Guarantees.

          The Administrative Agent hereby agrees with the Borrower that the
Administrative Agent shall, upon the request of the Borrower:

 

            (a)     release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit or (ii) that is transferred or to be transferred as
part of or in connection with any Disposition or Investment in any Person other
than a Loan Party permitted hereunder or any Involuntary Disposition; and

 

 

 

            (b)     release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

[SIGNATURE PAGES FOLLOW]

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the date first above written.

BORROWER:

PRACTICEWORKS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ JAMES K. PRICE

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

James K. Price

 

 

Title:

President

 

 

 

GUARANTORS:

SOFTDENT, LLC,

 

a Delaware corporation

 

PRACTICEWORKS SYSTEMS, LLC,

 

a Georgia limited liability company

 

CADI ACQUISITION CORP.,

 

a Colorado corporation

 

 

 

PRACTICEWORKS CAPITAL, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ JAMES A. COCHRAN

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

James A. Cochran

 

 

Title:

Secretary

 

 

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ MICHAEL BRASHLER

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Michael Brashler

 

 

Title:

Senior Agency Officer

 

 

 

 

 

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ WILLIAM H. POWELL

 

 

Name:

--------------------------------------------------------------------------------

 

 

 

William H. Powell

 

 

Title:

Vice President

 